Exhibit 10.1

 

Execution Version

 

SEVENTH AMENDMENT

 

SEVENTH AMENDMENT, dated as of August 24, 2018 (this “Amendment”), to the Credit
Agreement (as defined below), is entered into among ACTIVISION BLIZZARD, INC., a
Delaware corporation (the “Borrower”), the Refinancing Revolver Lenders, the
other Lenders (as defined below) party hereto, the Administrative Agent (as
defined below),each L/C Issuer and the Swing Line Lender (each, as defined in
the Credit Agreement).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of October 11, 2013 (as amended by the First Amendment, dated as of November 2,
2015, the Second Amendment, dated as of November 13, 2015, the Third Amendment,
dated as of December 14, 2015, the Fourth Amendment, dated as of March 31, 2016,
the Fifth Amendment, dated as of August 23, 2016 and the Sixth Amendment, dated
as of February 3, 2017, the “Credit Agreement”), among the Borrower, the
Guarantors (as defined therein) party thereto from time to time, BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and an L/C Issuer, JPMORGAN CHASE BANK, N.A., as an
L/C Issuer, and each lender from time to time party thereto (collectively, the
“Lenders”);

 

WHEREAS, the Borrower has requested that, as of the 2018 Refinancing Amendment
Effective Date (as defined below), (i) the Revolving Credit Commitments and the
Revolving Credit Loans (if any), in each case, as defined in, and as in effect
under, the Credit Agreement immediately prior to the 2018 Refinancing Amendment
Effective Time (as defined below) be terminated and (if applicable) prepaid in
full (the “Prepayment”) and (ii) the Persons set forth on Schedule I hereto (the
“Refinancing Revolver Lenders”) make available to the Borrower a revolving
credit facility in the form of an additional revolving credit facility added to
the Credit Agreement pursuant to and in accordance with Section 10.01 of the
Credit Agreement (the “Refinancing Revolver,” the commitments thereunder, the
“Refinancing Revolver Commitments,” and the loans thereunder, the “Refinancing
Revolver Loans”), in an aggregate principal amount of $1,500,000,000 and upon
the terms and subject to the conditions set forth herein, and the Refinancing
Revolver Lenders, the other Lenders party hereto, the Administrative Agent, the
L/C Issuers and the Swing Line Lender agree thereto;

 

WHEREAS, as of the 2018 Refinancing Amendment Effective Date, prior to the 2018
Refinancing Amendment Effective Time, the Term Loans (as defined in the Credit
Agreement) have been paid in full and all Term Commitments have been terminated;

 

WHEREAS, immediately prior to the effectiveness of the Refinancing Facility
Amendments (as defined below), the Lenders party hereto constitute the Required
Lenders and other Lenders the consent of which is required pursuant to
Section 10.01;

 

WHEREAS, immediately following the effectiveness of the Refinancing Facility
Amendments and the Prepayment, the Refinancing Revolver Lenders will constitute
all Lenders under the Amended and Restated Credit Agreement (as defined below);

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower, the Refinancing Revolver Lenders, then constituting all
Lenders under the Credit Agreement, as amended hereby (including the L/C Issuers
and the Swing Line Lender) and the Administrative Agent wish and agree to amend
the Credit Agreement, as then amended hereby, as set forth in Section 1.3 below;

 

WHEREAS, the Administrative Agent, each L/C Issuer and the Swing Line Lender
under the Amended and Restated Credit Agreement are party hereto;

 

WHEREAS, (x) Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
designated affiliates “MLPFS”), JPMorgan Chase Bank, N.A. (“JPMorgan”), Mizuho
Bank, Ltd. (“Mizuho”) and Wells Fargo Securities, LLC (“WF Securities”) will act
as joint lead arrangers (the “Lead Arrangers”) and MLPFS, JPMorgan, Mizuho and
WF Securities will act as joint lead bookrunners for the Amendment;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.1  Defined Terms.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

Section 1.2  Refinancing Revolver Commitments.

 

(a)           Subject to the terms and conditions set forth herein and in the
Credit Agreement, as amended hereby, each Refinancing Revolver Lender severally
agrees to provide Refinancing Revolver Commitments to the Borrower on the 2018
Refinancing Amendment Effective Date in an aggregate amount equal to the amount
set forth opposite such Refinancing Revolver Lender’s name on Schedule I hereto.

 

(b)           The Revolving Credit Commitments in effect under the Credit
Agreement immediately prior to the 2018 Refinancing Amendment Effective Time
(the “Existing Revolving Credit Commitments”) shall be terminated upon the 2018
Refinancing Amendment Effective Time, and shall be replaced by the Refinancing
Revolver Commitments.  Revolving Credit Loans outstanding under the Credit
Agreement immediately prior to the 2018 Refinancing Amendment Effective Time
(the “Existing Revolving Credit Loans”), if any, shall be repaid in full in cash
on the 2018 Refinancing Amendment Effective Date, together with all accrued and
unpaid interest thereon.

 

(c)           Effective as of the 2018 Refinancing Amendment Effective Date upon
the occurrence of the 2018 Refinancing Amendment Effective Time, the Refinancing
Revolver Commitments shall be deemed to be “Revolving Credit Commitments” and
shall constitute “Commitments,” the Lenders holding the Refinancing Revolver
Commitments shall be deemed to be “Revolving Credit Lenders,” and the
Refinancing Revolver Loans shall be deemed to be “Revolving Credit Loans,” in
each case, for all purposes of the Credit Agreement, as amended hereby, and the
other Loan Documents (as amended by the Refinancing Facility Amendments).

 

Section 1.3  Amended Credit Agreement.  Effective as of the 2018 Amended and
Restated Credit Agreement Effective Date upon the occurrence of the 2018 Amended
and

 

2

--------------------------------------------------------------------------------


 

Restated Credit Agreement Effective Time, the Credit Agreement, as then amended
hereby, is hereby amended and restated as set forth in the Credit Agreement and
the pages of Schedules and Exhibits to the Credit Agreement attached as
Exhibit A hereto (the “Amended and Restated Credit Agreement”).

 

Section 1.4  Representations and Warranties, No Default.  In order to induce the
respective Lenders party hereto and the Administrative Agent to enter into this
Amendment, the Borrower represents and warrants to each of the Lenders party to
this Amendment and the Administrative Agent that on and as of the 2018
Refinancing Amendment Effective Date, after giving effect to this Amendment:

 

(a)           the representations and warranties contained in Article V (other
than Section 5.05(b)) of the Credit Agreement, as amended by the Amended and
Restated Credit Agreement, are true and correct in all material respects as if
made on and as of the 2018 Refinancing Amendment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date; provided that, to the extent that such representations and
warranties are qualified by materiality, material adverse effect or similar
language, they shall be true and correct in all respects;

 

(b)           no Default or Event of Default exists or would result from the
effectiveness of this Amendment or from the application of the proceeds of the
Refinancing Revolver Loans; and

 

(c)           the execution, delivery and performance of this Amendment by the
Borrower has been duly authorized by all necessary corporate action on the part
of the Borrower, has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except to the extent that the
enforceability hereof may be limited by Debtor Relief Laws and by general
principles of equity.

 

Section 1.5  Effectiveness.

 

(a)           The amendments under Section 1.2 (the “Refinancing Facility
Amendments”) become effective on the date (the “2018 Refinancing Amendment
Effective Date”) and at the time (the “2018 Refinancing Amendment Effective
Time”) on and at which each of the following conditions is satisfied or waived:

 

i.              the Administrative Agent shall have received a counterpart of
this Amendment executed by (I) the Borrower, (II) the Required Lenders and
(III) the Refinancing Revolver Lenders;

 

ii.             the Administrative Agent shall have received such closing
certificates or certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment;

 

3

--------------------------------------------------------------------------------


 

iii.            the Administrative Agent shall have received such documents and
certifications as the Administrative Agent may reasonably require to evidence
that the Borrower is duly organized or formed;

 

iv.            the Administrative Agent shall have received an executed legal
opinion of Debevoise & Plimpton LLP, counsel to the Borrower, addressed to the
Administrative Agent, each Refinancing Revolver Lender and each other Lender
party to this Amendment, dated the 2018 Refinancing Amendment Effective Date and
in form and substance reasonably satisfactory to the Administrative Agent;

 

v.             the representations and warranties of the Borrower contained in
Article V (other than Section 5.05(b)) of the Credit Agreement, as amended by
the Amended and Restated Credit Agreement, or any other Loan Document shall be
true and correct in all material respects on and as of the 2018 Refinancing
Amendment Effective Date (except to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
as of such earlier date); provided that, to the extent that such representations
and warranties are qualified by materiality, material adverse effect or similar
language, they shall be true and correct in all respects;

 

vi.            no Default or Event of Default exists or would result from the
effectiveness of this Amendment or from the application of the proceeds of the
Refinancing Revolver Loans borrowed on the 2018 Refinancing Amendment Effective
Date;

 

vii.           since December 31, 2017, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect;

 

viii.          the Term Loans have been paid in full and all Term Commitments
have been terminated;

 

ix.            the Prepayment shall have occurred; and

 

x.             the Borrower shall have paid to the Administrative Agent for the
account of each Lender the fees as separately agreed between the Borrower and
the Lead Arrangers.

 

(b)           The Amended and Restated Credit Agreement shall become effective
on the date (the “2018 Amended and Restated Credit Agreement Effective Date”)
and at the time (the “2018 Amended and Restated Credit Agreement Effective
Time”) on the 2018 Refinancing Amendment Effective Date and immediately after
the 2018 Refinancing Amendment Effective Time shall have occurred.

 

The delivery of a counterpart of this Amendment executed by the Administrative
Agent and each Lender party to this Amendment shall conclusively be deemed to
constitute an acknowledgement by the Administrative Agent and each Lender party
to this Amendment that

 

4

--------------------------------------------------------------------------------


 

each of the conditions precedent set forth in this Section 1.5, shall have been
satisfied in accordance with its terms or shall have been irrevocably waived by
such Person.

 

The Administrative Agent shall notify the Borrower and the Lenders in writing of
the 2018 Refinancing Amendment Effective Date promptly upon the respective
conditions precedent in this Section 1.5 being satisfied (or waived in
accordance with this Section 1.5), and such notice shall be conclusive and
binding.

 

Section 1.6  Expenses.  The Borrower shall pay all reasonable out-of-pocket
expenses of the Administrative Agent incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent and the Lead Arrangers) in accordance with Section 10.04 of
the Credit Agreement.

 

Section 1.7  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 1.8  Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 1.9  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 1.10  Loss of FATCA Grandfathering.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the First Amendment
Effective Date (as defined in the First Amendment), the Borrower and the
Administrative Agent have treated, and from and after the 2018 Refinancing
Amendment Effective Date shall continue to treat (and the Lenders hereby
authorize the Administrative Agent to treat), the Loans (including any Revolving
Credit Loans and any Swing Line Loans) as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

Section 1.11  Effect of Amendment.  Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Borrower under the Credit Agreement or
any other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of the Credit Agreement
or

 

5

--------------------------------------------------------------------------------


 

any other Loan Document.  Each and every term, condition, obligation, covenant
and agreement contained in the Credit Agreement (including, as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment and the Sixth Amendment) or any other Loan
Document (including the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment and the Sixth Amendment) is
hereby ratified and reaffirmed in all respects and shall continue in full force
and effect and nothing herein can or may be construed as a novation thereof. 
The Borrower reaffirms its obligations under the Loan Documents to which it is
party.  This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the 2018 Refinancing Amendment Effective
Date, all references to the Credit Agreement in any Loan Document and all
references in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, shall, unless expressly
provided otherwise, refer to the Credit Agreement as amended by this Amendment. 
The Borrower hereby consents to this Amendment and confirms that all obligations
of the Borrower under the Loan Documents to which it is a party shall continue
to apply to the Credit Agreement, as amended hereby.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

By:

/s/ Spencer Neumann

 

 

Name: Spencer Neumann

 

 

Title: Chief Financial Officer and Treasurer

 

[Signature Page to Seventh Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Kevin Ahart

 

 

Name: Kevin L. Ahart

 

 

Title: Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Swing Line Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Molly Daniello

 

 

Name: Molly Daniello

 

 

Title: Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Molly Daniello

 

 

Name: Molly Daniello

 

 

Title: Vice President

 

[Signature Page to Seventh Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Peter Christensen

 

 

Name: Peter Christensen

 

 

Title: Vice President

 

 

 

 

 

 

 

MIZUHO BANK, LTD.,

 

as Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ D. DeMagistris

 

 

Name: Donna DeMagistris

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Kieran Mahon

 

 

Name: Kieran Mahon

 

 

Title: Managing Director

 

[Signature Page to Seventh Amendment]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title: Authorized Signatory

 

 

 

 

 

HSBC Bank USA, N.A.

 

as Lender

 

 

 

 

 

By:

/s/ Aleem Shamji

 

 

Name: Aleem Shamji

 

 

Title: Director

 

 

 

 

 

MUFG Bank, Ltd.,

 

as Lender

 

 

 

 

 

By:

/s/ Matthew Antioco

 

 

Name: Matthew Antioco

 

 

Title: Director

 

 

[Signature Page to Seventh Amendment]

 

--------------------------------------------------------------------------------


 

 

SunTrust Bank,

 

as Lender

 

 

 

 

 

By:

/s/ Cynthia W. Burton

 

 

Name: Cynthia Burton

 

 

Title: Director

 

 

 

 

 

U.S. Bank National Association,

 

as Lender

 

 

 

 

 

By:

/s/ Susan M. Bowes

 

 

Name: Susan M. Bowes

 

 

Title: Senior Vice President

 

 

 

 

 

BANK OF MONTREAL,

 

as Lender

 

 

 

 

 

By:

/s/ Andrew Berryman

 

 

Name: Andrew Berryman

 

 

Title: Vice President

 

 

[Signature Page to Seventh Amendment]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ R. Parr

 

 

Name: Robert F. Parr

 

 

Title: Managing Director & Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Scott W. Miller

 

 

Name: Scott W. Miller

 

 

Title: Vice President

 

 

[Signature Page to Seventh Amendment]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Refinancing Revolver Lenders

 

Lender

 

Revolving Credit Commitment(1)

 

Bank of America, N.A.

 

$

190,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

190,000,000.00

 

Mizuho Bank, Ltd.

 

$

190,000,000.00

 

Wells Fargo Bank, N.A.

 

$

190,000,000.00

 

Goldman Sachs Bank USA

 

$

112,000,000.00

 

HSBC Bank USA, N.A.

 

$

112,000,000.00

 

MUFG Bank, Ltd.

 

$

112,000,000.00

 

SunTrust Bank

 

$

112,000,000.00

 

U.S. Bank National Association

 

$

112,000,000.00

 

Bank of Montreal

 

$

60,000,000.00

 

Citibank, N.A.

 

$

60,000,000.00

 

PNC Bank, National Association

 

$

60,000,000.00

 

Total:

 

$

1,500,000,000.00

 

 

--------------------------------------------------------------------------------

(1)  Commitments are rounded to two decimal places.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Published CUSIP Number

Deal: 00507XAK1

Revolving Credit Facility: 00507XAL9

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 11, 2013

and amended and restated as of August 24, 2018

 

among

 

ACTIVISION BLIZZARD, INC.,
as the Borrower,

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK LTD.
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners

 

JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK LTD.,
and
WELLS FARGO BANK, N.A.
as Co-Syndication Agents,

 

and

 

GOLDMAN SACHS BANK USA,

HSBC SECURITIES (USA) INC.,

MUFG BANK, LTD.,
SUNTRUST BANK

and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

Definitions and Accounting Terms

 

 

 

 

 

Section 1.01

 

Defined Terms

 

1

Section 1.02

 

Other Interpretive Provisions

 

37

Section 1.03

 

Accounting Terms

 

37

Section 1.04

 

Rounding

 

38

Section 1.05

 

References to Agreements, Laws, Etc.

 

38

Section 1.06

 

Times of Day

 

38

Section 1.07

 

Timing of Payment of Performance

 

38

Section 1.08

 

Pro Forma and Other Calculations

 

38

Section 1.09

 

Letter of Credit Amounts

 

40

 

 

 

 

 

ARTICLE II

The Commitments and Credit Extensions

 

 

 

 

 

Section 2.01

 

The Loans

 

41

Section 2.02

 

Borrowings, Conversions and Continuations of Loans

 

41

Section 2.03

 

Letters of Credit

 

43

Section 2.04

 

Swing Line Loans

 

52

Section 2.05

 

Prepayments

 

55

Section 2.06

 

Termination or Reduction of Commitments

 

57

Section 2.07

 

Repayment of Loans

 

57

Section 2.08

 

Interest

 

58

Section 2.09

 

Fees

 

58

Section 2.10

 

Computation of Interest and Fees

 

59

Section 2.11

 

Evidence of Indebtedness

 

59

Section 2.12

 

Payments Generally

 

60

Section 2.13

 

Sharing of Payments

 

62

Section 2.14

 

Incremental Credit Extensions

 

63

Section 2.15

 

[Reserved]

 

64

Section 2.16

 

Extension Offers

 

64

Section 2.17

 

Defaulting Lenders

 

66

 

ARTICLE III

Taxes, Increased Costs Protection and Illegality

 

 

 

 

 

Section 3.01

 

Taxes

 

67

Section 3.02

 

Illegality

 

70

Section 3.03

 

Inability to Determine Rates

 

70

Section 3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

 

72

Section 3.05

 

Funding Losses

 

73

Section 3.06

 

Matters Applicable to All Requests for Compensation

 

74

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

Section 3.07

 

Replacement of Lenders under Certain Circumstances

 

75

Section 3.08

 

Survival

 

76

 

 

 

 

 

ARTICLE IV

Conditions Precedent to Credit Extensions

 

 

 

 

 

Section 4.01

 

[Reserved]

 

76

Section 4.02

 

Conditions to All Credit Extensions

 

76

 

 

 

 

 

ARTICLE V

Representations and Warranties

 

 

 

 

 

Section 5.01

 

Existence, Qualification and Power; Compliance with Laws

 

76

Section 5.02

 

Authorization; No Contravention

 

77

Section 5.03

 

Governmental Authorization; Other Consents

 

77

Section 5.04

 

Binding Effect

 

77

Section 5.05

 

Financial Statements; No Material Adverse Effect

 

77

Section 5.06

 

Litigation

 

78

Section 5.07

 

[Reserved]

 

78

Section 5.08

 

[Reserved]

 

78

Section 5.09

 

[Reserved]

 

78

Section 5.10

 

Taxes

 

78

Section 5.11

 

ERISA Compliance

 

78

Section 5.12

 

[Reserved]

 

79

Section 5.13

 

Margin Regulations; Investment Company Act

 

79

Section 5.14

 

Disclosure

 

79

Section 5.15

 

Patriot Act and OFAC

 

79

Section 5.16

 

[Reserved]

 

81

Section 5.17

 

[Reserved]

 

81

Section 5.18

 

[Reserved]

 

81

Section 5.19

 

FCPA

 

81

 

 

 

 

 

ARTICLE VI

Affirmative Covenants

 

 

 

 

 

Section 6.01

 

Financial Statements

 

81

Section 6.02

 

Certificates; Other Information

 

82

Section 6.03

 

Notices

 

83

Section 6.04

 

Payment of Taxes

 

84

Section 6.05

 

Preservation of Existence, Etc.

 

84

Section 6.06

 

[Reserved]

 

84

Section 6.07

 

[Reserved]

 

84

Section 6.08

 

Compliance with Laws

 

84

Section 6.09

 

Books and Records

 

84

Section 6.10

 

Inspection Rights

 

84

Section 6.11

 

Additional Guarantors

 

85

Section 6.12

 

Use of Proceeds

 

85

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

ARTICLE VII

Negative Covenants

 

 

 

 

 

Section 7.01

 

Liens

 

86

Section 7.02

 

Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock

 

90

Section 7.03

 

Fundamental Changes

 

93

Section 7.04

 

Financial Covenant

 

94

 

 

 

 

 

ARTICLE VIII

Events of Default and Remedies

 

 

 

 

 

Section 8.01

 

Events of Default

 

94

Section 8.02

 

Remedies Upon Event of Default

 

97

Section 8.03

 

Exclusion of Immaterial Subsidiaries

 

97

Section 8.04

 

Application of Funds

 

98

 

 

 

 

 

ARTICLE IX

Administrative Agent and Other Agents

 

 

 

 

 

Section 9.01

 

Appointment and Authority

 

99

Section 9.02

 

Delegation of Duties

 

99

Section 9.03

 

Exculpatory Provisions

 

99

Section 9.04

 

Reliance by Administrative Agent

 

100

Section 9.05

 

Non-Reliance on Administrative Agent and Other Lenders

 

101

Section 9.06

 

Rights as a Lender

 

101

Section 9.07

 

Resignation of Administrative Agent

 

101

Section 9.08

 

Administrative Agent May File Proofs of Claim

 

102

Section 9.09

 

Guaranty Matters

 

103

Section 9.10

 

No Other Duties, Etc.

 

103

Section 9.11

 

Treasury Services Agreements and Hedge Agreements

 

103

Section 9.12

 

Withholding Tax

 

104

 

 

 

 

 

ARTICLE X

Miscellaneous

 

 

 

 

 

Section 10.01

 

Amendments, Etc.

 

104

Section 10.02

 

Notices; Effectiveness; Electronic Communications

 

106

Section 10.03

 

No Waiver; Cumulative Remedies; Enforcement

 

109

Section 10.04

 

Expenses; Indemnity; Damage Waiver

 

109

Section 10.05

 

Payments Set Aside

 

111

Section 10.06

 

Successors and Assigns

 

111

Section 10.07

 

Treatment of Certain Information; Confidentiality

 

117

Section 10.08

 

Setoff

 

118

Section 10.09

 

Interest Rate Limitation

 

119

Section 10.10

 

Counterparts; Effectiveness

 

119

Section 10.11

 

Integration

 

119

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

Section 10.12

 

Survival of Representations and Warranties

 

119

Section 10.13

 

Replacement of Lenders

 

120

Section 10.14

 

Severability

 

121

Section 10.15

 

GOVERNING LAW

 

121

Section 10.16

 

WAIVER OF RIGHT TO TRIAL BY JURY

 

121

Section 10.17

 

Binding Effect

 

122

Section 10.18

 

No Advisory or Fiduciary Responsibility

 

122

Section 10.19

 

Lender Action

 

123

Section 10.20

 

USA Patriot Act

 

123

Section 10.21

 

Electronic Execution of Assignments and Certain Other Documents

 

123

Section 10.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

124

Section 10.23

 

Certain ERISA Matters

 

124

 

 

 

 

 

ARTICLE XI

Guarantee

 

 

 

 

 

Section 11.01

 

The Guarantee

 

125

Section 11.02

 

Obligations Unconditional

 

126

Section 11.03

 

Reinstatement

 

127

Section 11.04

 

Subrogation; Subordination

 

127

Section 11.05

 

Remedies

 

128

Section 11.06

 

Instrument for the Payment of Money

 

128

Section 11.07

 

Continuing Guarantee

 

128

Section 11.08

 

General Limitation on Guarantee Obligations

 

128

Section 11.09

 

Release of Guarantors

 

128

Section 11.10

 

Right of Contribution

 

129

Section 11.11

 

[Reserved]

 

129

Section 11.12

 

Keepwell

 

129

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01A

 

Commitments

 

7.01(b)

 

Existing Liens

 

7.02(b)

 

Existing Indebtedness

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

Form of

 

 

 

 

 

A

 

Committed Loan Notice

 

B

 

Swing Line Loan Notice

 

C-1

 

[Reserved]

 

C-2

 

Revolving Credit Note

 

C-3

 

Swing Line Note

 

D

 

Compliance Certificate

 

E

 

Assignment and Assumption

 

F

 

[Reserved]

 

G

 

[Reserved]

 

H

 

[Reserved]

 

I-1

 

[Reserved]

 

I-2

 

[Reserved]

 

J

 

United States Tax Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of October 11, 2013 and amended and restated as of August 24, 2018, among
ACTIVISION BLIZZARD, INC., a Delaware corporation (together with its successors
and assigns, the “Borrower”), the Guarantors party hereto from time to time,
BANK OF AMERICA, N.A., as Administrative Agent, the Swing Line Lender and an L/C
Issuer, JPMORGAN CHASE BANK, N.A., as an L/C Issuer, and each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

The Borrower has requested that from time to time, the Revolving Credit Lenders
make Revolving Credit Loans and Swing Line Loans to the Borrower and the L/C
Issuers issue on the account of the Borrower and its Subsidiaries Letters of
Credit.

 

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
Definitions and Accounting Terms

 

Section 1.01                                                Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“2018 Refinancing Amendment Effective Date” means August 24, 2018.

 

“Accounting Opinion” has the meaning set forth in Section 6.01(a).

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(a)                                 Indebtedness of any other Person existing at
the time such other Person is merged with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging with or into
or becoming a Restricted Subsidiary of such specified Person, and

 

(b)                                 Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

 

“Additional Lender” has the meaning set forth in Section 2.14(a).

 

“Adjusted Leverage Ratio Period” has the meaning set forth in Section 7.04.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any specified Person, means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Agent Parties” has the meaning set forth in Section 10.02(c).

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agents
and the Documentation Agents.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this credit agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Amber Holding” means Amber Holding Subsidiary Co.

 

“Anti-Terrorism Laws” has the meaning set forth in Section 5.15.

 

“Applicable Percentage” means with respect to any Revolving Credit Lender, the
percentage (carried out to the ninth decimal place) of the total Revolving
Credit Commitments represented by such Revolving Credit Lender’s Revolving
Credit Commitment.  If the Revolving Credit Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Credit Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means the following percentages per annum (less, in the case
of Letter of Credit fees, the fronting fee payable in respect of standby Letters
of Credit):

 

2

--------------------------------------------------------------------------------


 

Applicable Rate

 

 

 

Corporate Rating
of the Borrower

 

Eurodollar
Rate and Letter
of Credit Fees

 

Base Rate

 

Unused Revolving
Credit
Commitment Fee
Rate

 

1

 

At least A by S&P/A2 by Moody’s

 

0.875

%

0.000

%

0.070

%

2

 

At least A- by S&P/A3 by Moody’s and not Level 1

 

1.000

%

0.000

%

0.090

%

3

 

At least BBB+ by S&P/Baa1 by Moody’s and not Level 1 or 2

 

1.125

%

0.125

%

0.110

%

4

 

At least BBB by S&P/Baa2 by Moody’s and not Level 1, 2 or 3

 

1.250

%

0.250

%

0.150

%

5

 

Below Level 4

 

1.375

%

0.375

%

0.200

%

 

For the purposes of the foregoing, “Corporate Rating” is the public, corporate
credit rating of the Borrower or, if no such rating is available, the rating for
the senior, unsecured, long-term indebtedness for borrowed money of the
Borrower.

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Corporate Rating (other than by reason of the circumstances referred to
in the immediately preceding sentence or the penultimate sentence of this
paragraph), then such rating agency shall be deemed to have established a rating
in Level 5; (ii) if the Corporate Rating established or deemed to have been
established by Moody’s and S&P shall fall within different Levels, the pricing
shall be based on the higher of the two ratings unless one of the two ratings is
two or more Levels lower than the other, in which case the pricing shall be
determined by reference to the Level next below that of the higher of the two
ratings; and (iii) if the Corporate Rating established or deemed to have been
established by Moody’s or S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders.  Each change in pricing
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of assigning corporate ratings,
the Borrower and

 

3

--------------------------------------------------------------------------------


 

the Administrative Agent, in consultation with Lenders, shall negotiate in good
faith to amend the pricing grid above to reflect such changed rating system or
the unavailability of such ratings from such rating agency and, pending the
effectiveness of any such amendment, the pricing shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.  For purposes of this paragraph, the term “pricing” shall refer
collectively to “Eurodollar Rate and Letter of Credit Fees”, “Base Rate” and
“Unused Revolving Credit Commitment Fee Rate” (as set forth in the pricing grid
above).

 

“Appropriate Lender” means, at any time, (a) with respect to Revolving Credit
Loans, the Lenders of such Revolving Credit Loans, (b) with respect to Letters
of Credit, (i) the relevant L/C Issuers and (ii) the Revolving Credit Lenders
and (c) with respect to the Swing Line Facility, (i) the relevant Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of
its designated affiliates), JPMorgan Chase Bank, N.A., Mizuho Bank Ltd. and
Wells Fargo Securities, LLC, in their capacities as lead arrangers and lead
bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(iii), and accepted by the Administrative Agent, in
substantially the form of Exhibit E hereto or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of December 31, 2017, 2016 and 2015,
respectively and the related audited consolidated statements of income, of
changes in shareholders’ equity and of cash flows for the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2017, 2016 and 2015
respectively.

 

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the

 

4

--------------------------------------------------------------------------------


 

European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided that for purposes
of this clause (c), the Base Rate shall not be less than 0%.  The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning assigned to such term in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Stock” means:

 

(a)                                 in the case of a corporation, corporate
stock;

 

(b)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

5

--------------------------------------------------------------------------------


 

(c)                                  in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

(d)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP as in
effect on the Closing Date; provided that for all purposes hereunder the amount
of obligations under any capital lease shall be the amount thereof accounted for
as a liability in accordance with GAAP as in effect on the Closing Date.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of such Person and such Subsidiaries (for the
avoidance doubt, this excludes software development costs in accordance with
FASB guidance for costs of computer software to be sold, leased, or otherwise
marketed under Accounting Standards Codification Subtopic 985-20).

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at Bank of America, N.A. (or
another commercial bank selected in compliance with Section 9.07) in the name of
the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means:

 

(a)                                 United States dollars;

 

(b)                                 (A) euro, or any national currency of any
participating member state of the EMU; or

 

(B)                               in the case of any Foreign Subsidiary that is
a Restricted Subsidiary, such local currencies held by them from time to time in
the ordinary course of business;

 

(c)                                  securities issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of
24 months or less from the date of acquisition;

 

6

--------------------------------------------------------------------------------


 

(d)                                 certificates of deposit, time deposits and
dollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus of not less than $500.0 million in the case of U.S. banks and
$100.0 million (or the U.S. dollar equivalent as of the date of determination)
in the case of non-U.S. banks;

 

(e)                                  repurchase obligations for underlying
securities of the types described in clauses (c) and (d) entered into with any
financial institution meeting the qualifications specified in clause (d) above;

 

(f)                                   commercial paper rated at least P-1 by
Moody’s or at least A-1 by S&P and in each case maturing within 24 months after
the date of creation thereof;

 

(g)                                  marketable short-term money market and
similar securities having a rating of at least P-2 or A-2 from either Moody’s or
S&P, respectively (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another Rating Agency) and in each
case maturing within 24 months after the date of creation thereof;

 

(h)                                 investment funds investing 95% of their
assets in securities of the types described in clauses (a) through (g) above and
(i) through (k) below);

 

(i)                                     readily marketable direct obligations
issued by any state, commonwealth or territory of the United States or any
political subdivision or taxing authority thereof having an Investment Grade
Rating from either Moody’s or S&P with maturities of 24 months or less from the
date of acquisition;

 

(j)                                    Indebtedness or Preferred Stock issued by
Persons with a rating of “A” or higher from S&P or “A2” or higher from Moody’s
with maturities of 24 months or less from the date of acquisition; and

 

(k)                                 Investments with average maturities of
24 months or less from the date of acquisition in money market funds rated AAA-
(or the equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof)
or better by Moody’s.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(b) above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

7

--------------------------------------------------------------------------------


 

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
the equity or debt of one or more Foreign Subsidiaries that are CFCs.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means any of the following:

 

(a)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole, to any Person;

 

(b)                                 the Borrower becomes aware of (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, written notice or otherwise) the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, or any successor provision) in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of a majority or
more of the total voting power of the Voting Stock of the Borrower;

 

(c)                                  the approval of any plan or proposal for
the winding up or liquidation of the Borrower; or

 

(d)                                 a “change of control” (or similar event)
shall occur under the Senior Notes, any Indebtedness for borrowed money
permitted under Section 7.02 with an aggregate principal amount in excess of the
Threshold Amount in respect of any of the foregoing or any Disqualified Stock.

 

For purposes of this definition, any direct or indirect holding company of the
Borrower shall not itself be considered a “Person” or “group” for purposes of
clause (b) above; provided that no “Person” or “group” beneficially owns,
directly or indirectly, more than a majority of the total voting power of the
Voting Stock of such holding company.

 

“Class” when used with respect to Facilities, refers to whether such Facility is
the Revolving Credit Facility, the Swing Line Sublimit or the Letter of Credit
Sublimit.

 

8

--------------------------------------------------------------------------------


 

“Closing Date” means October 11, 2013.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Commitment” means a Revolving Credit Commitment of any Class or of multiple
Classes, as the context may require.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and Capitalized
Software Expenditures and amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits, of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

(a)                                 increased (without duplication) by:

 

(A)                               provision for taxes based on income or profits
or capital gains, including, without limitation, federal, state, non-U.S.
franchise, excise, value added and similar taxes and foreign withholding taxes
of such Person paid or accrued during such period, including any penalties and
interest relating to such taxes or arising from any tax examinations, deducted
(and not added back) in computing Consolidated Net Income; plus

 

(B)                               Fixed Charges of such Person for such period
(including (x) net losses on Hedging Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk and (y) costs of
surety bonds in connection with financing activities, in each case, to the
extent included in Fixed Charges), together with items excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (a)(A) through
(a)(C) thereof, to the extent the same was deducted (and not added back) in
calculating such Consolidated Net Income; plus

 

9

--------------------------------------------------------------------------------


 

(C)                               Consolidated Depreciation and Amortization
Expense of such Person for such period to the extent the same were deducted (and
not added back) in computing Consolidated Net Income; plus

 

(D)                               any fees, expenses or charges (other than
depreciation or amortization expense) related to any Equity
Offering, Investment, acquisition, disposition, recapitalization or the
incurrence or repayment of Indebtedness permitted to be incurred in accordance
with this Agreement (including a refinancing thereof) (whether or not
successful), including (i) such fees, expenses or charges related to the
offering of the Senior Notes and the initial Credit Extensions hereunder,
(ii) any amendment or other modification of the Senior Notes, and, in each case,
deducted (and not added back) in computing Consolidated Net Income and
(iii) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Receivables Facility; plus

 

(E)                                the amount of any restructuring charge or
reserve deducted (and not added back) in such period in computing Consolidated
Net Income, including any restructuring costs incurred in connection with
acquisitions, mergers or consolidations after the Closing Date, costs related to
the closure and/or consolidation of facilities, retention charges, systems
establishment costs and excess pension charges, excluding, for the avoidance of
doubt, development costs in connection with unreleased products; plus

 

(F)                                 any other non-cash charges, including any
write offs or write downs, reducing Consolidated Net Income for such period
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA in such
future period to the extent paid, but excluding from this proviso, for the
avoidance of doubt, amortization of a prepaid cash item that was paid in a prior
period); plus

 

(G)                               the amount of any minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-Wholly Owned Subsidiary deducted (and not added back)
in such period in calculating Consolidated Net Income; plus

 

(H)                              the amount of loss on sale of receivables and
related assets to the Receivables Subsidiary in connection with a Receivables
Facility; plus

 

(I)                                   any costs or expense incurred by the
Borrower or a Restricted Subsidiary pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of an issuance of Equity Interest of the Borrower
(other than Disqualified Stock); plus

 

10

--------------------------------------------------------------------------------


 

(J)                                   the amount of cost savings, operating
expense reductions, other operating improvements and initiatives and synergies
projected by the Borrower in good faith to be reasonably anticipated to be
realizable or a plan for realization shall have been established within 18
months of the date thereof (which will be added to Consolidated EBITDA as so
projected until fully realized and calculated on a pro forma basis as though
such cost savings, operating expense reductions, other operating improvements
and initiatives and synergies had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that all steps have been taken for realizing such cost
savings and such cost savings are reasonably identifiable and factually
supportable (in the good faith determination of the Borrower);

 

(b)                                 decreased by (without duplication) non-cash
gains increasing Consolidated Net Income of such Person for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period; and

 

(c)                                  increased or decreased by (without
duplication):

 

(A)                               any net gain or loss resulting in such period
from Hedging Obligations and the application of Financial Accounting
Codification No. 815-Derivatives and Hedging; plus or minus, as applicable, and

 

(B)                               any net gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including any net loss or gain resulting from hedge agreements for
currency exchange risk).

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

 

(a)                                 consolidated interest expense of such Person
and its Restricted Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
(i) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (ii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers acceptances,
(iii) non-cash interest expense (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (iv) the interest
component of Capitalized Lease Obligations, and (v) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (A) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (B) any expensing of bridge, commitment and
other financing fees and (C) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Facility);
plus

 

11

--------------------------------------------------------------------------------


 

(b)                                 consolidated capitalized interest of such
Person and such Subsidiaries for such period, whether paid or accrued; less

 

(c)                                  interest income of such Person and such
Subsidiaries for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
Net Income of such Person and its Restricted Subsidiaries for such period, on a
consolidated basis, and otherwise determined in accordance with GAAP; provided,
however, that, without duplication:

 

(a)                                 any after-tax effect of extraordinary,
non-recurring or unusual gains or losses (less all fees and expenses relating
thereto) or expenses (including relating to the Transaction), severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

 

(b)                                 the Net Income for such period shall not
include the cumulative effect of a change in accounting principles during such
period, including changes from international financial reporting standards to
United States financial reporting standards,

 

(c)                                  any after-tax effect of income (loss) from
disposed or discontinued operations and any net after-tax gains or losses on
disposal of disposed, abandoned or discontinued operations shall be excluded,

 

(d)                                 any after-tax effect of gains or losses
(less all fees and expenses relating thereto) attributable to asset dispositions
other than in the ordinary course of business, as determined in good faith by
the Borrower, shall be excluded,

 

(e)                                  the Net Income for such period of any
Person that is not a Subsidiary, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided
that Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash or Cash Equivalents) to the Borrower or a
Restricted Subsidiary in respect of such period,

 

(f)                                   [reserved],

 

(g)                                  effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to such Person and such
Subsidiaries) in component amounts required or permitted by GAAP, resulting from
the application of purchase accounting in relation to the Transaction or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

 

(h)                                 any after-tax effect of income (loss) from
the early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments shall be excluded,

 

12

--------------------------------------------------------------------------------


 

(i)                                     any impairment charge or asset
write-off, in each case, pursuant to GAAP and the amortization of intangibles
arising pursuant to GAAP shall be excluded,

 

(j)                                    any non-cash compensation expense
recorded from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,

 

(k)                                 any fees and expenses incurred during such
period, or any amortization thereof for such period, in connection with the
Transaction and any acquisition, Investment, Disposition, issuance or repayment
of Indebtedness, issuance of Equity Interests, refinancing transaction or
amendment or modification of any debt instrument (in each case, including any
such transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded, and

 

(l)                                     any adjustment of the nature used in
connection with the calculation of “Adjusted EBITDA” as set forth in footnotes
(b) to the “Summary Historical and Pro Forma Financial Information” under
“Summary” in the Notes Offering Memorandum to the extent any such adjustment,
without duplication, continues to be applicable during such period, shall be
included.

 

“Consolidated Total Net Debt” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP, consisting of Indebtedness for borrowed money and
Capitalized Lease Obligations, less up to $1,000,000,000 of cash and Cash
Equivalents (which are not Restricted Cash) that would be stated on the balance
sheet of the Borrower and its Restricted Subsidiaries as of such date of
determination; provided that only 50% of the cash and Cash Equivalents of
Foreign Subsidiaries will be included in this calculation; provided, further
that for purposes of determining the Consolidated Total Net Debt Ratio for
purposes of Section 2.14 only, the cash proceeds of any Revolving Commitment
Increase shall not be deemed to be included on the consolidated balance sheet of
the Borrower and its Restricted Subsidiaries.

 

“Consolidated Total Net Debt Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Total Net Debt of the Borrower and its Restricted
Subsidiaries on such date, to (b) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the period of the most recently ended four fiscal
quarters for which financial statements are available.

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

 

(a)                                 to purchase any such primary obligation or
any property constituting direct or indirect security therefor,

 

13

--------------------------------------------------------------------------------


 

(b)                                 to advance or supply funds:

 

(A)                               for the purchase or payment of any such
primary obligation, or

 

(B)                               to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, or

 

(c)                                  to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation against loss in respect thereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, examination, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swing Line Loans required to be funded by it hereunder within two
(2) Business Day of the date required to be funded by it hereunder, unless
subsequently cured, unless, in the case of this clause (a), such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute or subsequently cured, (c) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit, (d) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations,
(e) has, or has a direct or

 

14

--------------------------------------------------------------------------------


 

indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, examiner, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization, examination or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of
(x) the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender or (y) an
undisclosed administration pursuant to the laws of the Netherlands, or (f) has,
or has a direct or indirect parent company that has become, the subject of a
Bail-In Action.  In the event and on the date that each of the Administrative
Agent and the Borrower agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, such
Lender shall no longer be considered a Defaulting Lender.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Designated Jurisdiction” means, at any time, any country, region or territory
to the extent that such country or territory itself is the subject of any
Sanctions at such time (at the time of this Agreement, Crimea, Cuba, Iran, North
Korea and Syria).

 

“Disposition” or “Dispose” means:

 

(a)                                 the sale, conveyance, transfer or other
disposition, whether in a single transaction or a series of related
transactions, of property or assets (including by way of a Sale and Lease-Back
Transaction) of the Borrower or any of its Restricted Subsidiaries and including
any disposition of property to a Delaware Divided LLC pursuant to a Delaware LLC
Division (each referred to in this definition as a “disposition”); or

 

(b)                                 the issuance or sale of Equity Interests of
any Restricted Subsidiary (other than Preferred Stock of Restricted Subsidiaries
issued in compliance with Section 7.02), whether in a single transaction or a
series of related transactions.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale)

 

15

--------------------------------------------------------------------------------


 

pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (other than solely as a result of a change of
control or asset sale), in whole or in part, in each case prior to the date
91 days after the earlier of the Latest Maturity Date at the time of issuance of
such Capital Stock or the date such Loans are no longer outstanding; provided,
however, that if such Capital Stock is issued to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

 

“Documentation Agents” means Goldman Sachs Bank USA, HSBC Securities (USA) Inc.,
MUFG Bank, Ltd., SunTrust Bank and U.S. Bank National Association, collectively
as co-documentation agents.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized or
existing under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” has the meaning set forth in Section 10.06(a).

 

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

 

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Borrower (excluding Disqualified Stock), other than:

 

16

--------------------------------------------------------------------------------


 

(a)                                 public offerings with respect to any such
Person’s common stock registered on Form S-8; and

 

(b)                                 issuances to any Subsidiary of the Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder .

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standards under Section 412 of the code or Section 302 of ERISA, whether or not
waived; (c) a withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent or in reorganization, within
the meaning of Title IV of ERISA, or in endangered or critical status, within
the meaning of Section 432 of the Code or Section 305 of ERISA; (e) the filing
of a notice of intent to terminate, the treatment of a plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate with respect to any Pension Plan or Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“euro” means the single currency of participating member states of the EMU.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg page (or such
other commercially available source providing such quotations as may be
reasonably designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

 

17

--------------------------------------------------------------------------------


 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided further
that the Eurodollar Rate with respect to Loans that bear interest at a rate
based on clause (a) of this definition will be deemed not to be less than 0%.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payments to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, (a) any
Tax on such recipient’s net income or profits (or franchise Tax imposed in lieu
of a Tax on net income or profits) imposed by a jurisdiction as a result of such
recipient being organized or having its principal office or applicable Lending
Office in such jurisdiction or as a result of any other present or former
connection between such recipient and such jurisdiction, other than any
connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, and/or enforced, any Loan Documents), (b) any branch
profits tax under Section 884(a) of the Code, or any similar tax, imposed by any
other jurisdiction described in (a), (c) with respect to any Loan made by a
Foreign Lender other than any Foreign Lender becoming a party hereto pursuant to
the Borrower’s request under Section 10.13), any U.S. federal withholding tax
that is imposed on amounts payable to such Foreign

 

18

--------------------------------------------------------------------------------


 

Lender pursuant to a Law in effect at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, immediately prior to
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from a Loan Party with respect to such U.S. federal
withholding tax pursuant to Section 3.01, (d) any withholding tax attributable
to such recipient’s failure to comply with Section 3.01(d) or (e) any U.S.
federal withholding tax imposed pursuant to FATCA.

 

“Executive Order” has the meaning set forth in Section 5.15.

 

“Extended Revolving Credit Commitment” has the meaning set forth in
Section 2.16.

 

“Extending Lender” has the meaning set forth in Section 2.16.

 

“Extension” has the meaning set forth in Section 2.16.

 

“Facility” means the Revolving Credit Facility, the Swing Line Sublimit or the
Letter of Credit Sublimit, as the context may require.

 

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(and any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any agreements entered into pursuant to
current Section 1471(b)(1) of the Code (or any amended or successor version
described above), any current or future Treasury regulations or other official
administrative interpretations thereof, any intergovernmental agreement
implementing any of the foregoing and any fiscal or regulatory legislation,
rules or administrative guidance implementing any such intergovernmental
agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

 

(1)                                 Consolidated Interest Expense of such Person
for such period; plus

 

(2)                                 all cash dividends or other distributions
paid (excluding items eliminated in consolidation) on any series of Preferred
Stock during such period; plus

 

19

--------------------------------------------------------------------------------


 

(3)                                 all cash dividends or other distributions
paid (excluding items eliminated in consolidation) on any series of Disqualified
Stock during such period.

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Foreign Plan” means any employee benefit plan, program or agreement maintained
or contributed to by, or entered into with, the Borrower or any Subsidiary with
respect to employees employed outside the United States (other than benefit
plans, programs or agreements that are mandated by applicable Laws).

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS) on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
(i) such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

“Governmental Authority” means any nation or government, any state, county,
provincial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive,

 

20

--------------------------------------------------------------------------------


 

legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.06(g).

 

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

 

“Guaranteed Obligations” has the meaning specified in Section 11.01.

 

“Guarantors” means (a) those Subsidiaries that issue a Guaranty of the
Obligations after the 2018 Refinancing Amendment Effective Date pursuant to
Section 6.11 and (b) with respect to (i) Hedge Agreements or Treasury Services
Agreements owing by any Loan Party (other than the Borrower) and (ii) the
payment and performance by each Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12) of its obligations under its Guaranty with respect to all Swap
Obligations, the Borrower.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hedge Agreement” means any Swap Contract that is entered into by and between
the Borrower or any Loan Party and any Hedge Bank.

 

“Hedge Bank” means any Person that is the Administrative Agent, an Arranger or a
Lender or an Affiliate of the Administrative Agent, an Arranger, or a Lender on
the Closing Date or the 2018 Refinancing Amendment Effective Date or at the time
it enters into a Hedge Agreement or a Treasury Services Agreement, as
applicable, in its capacity as a party thereto, as designated by the Borrower in
writing to the Administrative Agent (it being understood that one notice with
respect to a specified ISDA Master Agreement may designate such Person as a
“Hedge Bank” with respect to all transactions thereunder, without the need for
separate notices for each individual transaction thereunder).

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

 

“Incremental Amendment” has the meaning set forth in Section 2.14(a).

 

21

--------------------------------------------------------------------------------


 

“Incremental Assumption Agreement” means an Assumption Agreement among the
Borrower and one or more Extending Lenders entered into pursuant to Section 2.16
and acknowledged by the Administrative Agent.

 

“Indebtedness” means, with respect to any Person, without duplication:

 

(a)           any indebtedness (including principal and premium) of such Person,
whether or not contingent:

 

(i)            in respect of borrowed money;

 

(ii)           evidenced by bonds, notes, debentures or similar instruments or
letters of credit or bankers’ acceptances (or, without duplication,
reimbursement agreements in respect thereof);

 

(iii)          representing the balance deferred and unpaid of the purchase
price of any property (including Capitalized Lease Obligations), except (x) any
such balance that constitutes a trade payable or similar obligation to a trade
creditor, in each case accrued in the ordinary course of business, (y) any
earn-out obligations until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP, and (z) liabilities accrued in the
ordinary course of business; or

 

(iv)          representing any Hedging Obligations;

 

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

 

(b)           to the extent not otherwise included, any obligation by such
Person to be liable for, or to pay, as obligor, guarantor or otherwise, on the
obligations of the type referred to in clause (a) of a third Person (whether or
not such items would appear upon the balance sheet of such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business; and

 

(c)           to the extent not otherwise included, the obligations of the type
referred to in clause (a) of a third Person secured by a Lien on any asset owned
by such first Person, whether or not such Indebtedness is assumed by such first
Person;

 

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business or (b) obligations under or in respect of Receivables Facilities.

 

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

 

“Indemnitees” has the meaning set forth in Section 10.04.

 

22

--------------------------------------------------------------------------------


 

“Information” has the meaning set forth in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or, to the extent agreed by each Lender of such Eurodollar Rate Loan,
twelve months or less than one month thereafter, as selected by the Borrower in
its Committed Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, deposits, advances to customers, commission, travel and similar
advances to officers and employees, in each case made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

23

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of any
L/C Issuer and relating to such Letter of Credit.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means each of Bank of America, JPMorgan Chase Bank, N.A., Mizuho
Bank, Ltd. and Wells Fargo Bank, N.A. (in each case, or their respective lending
affiliates reasonably acceptable to the Borrower) and any other Lender that
becomes an L/C Issuer in accordance with Section 2.03(k) or 10.06(h), in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. L/C Issuer shall also mean any
Lender appointed by the Borrower (with the consent of such Lender and the
Administrative Agent) as such by notice to the Lenders as a replacement for any
L/C Issuer who is at the time of such appointment a Defaulting Lender.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Article 29(a) of the UCP or Rule 3.13 or Rule 3.14 of the ISP or similar terms
of the Letter of Credit itself, or if compliant documents have been presented
but not yet honored, such Letter of Credit shall be deemed to be “outstanding”
and “undrawn” in the amount so remaining available to be paid, and the
obligations of the Borrower and each Lender shall remain in full force and
effect until the L/C Issuers and the Lenders shall have no further obligations
to make any payments or disbursements under any circumstances with respect to
any Letter of Credit.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment or any
Revolving Commitment Increase, in each case as extended in accordance with this
Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

24

--------------------------------------------------------------------------------


 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender,” together with, in each case, any
Affiliate of any such financial institution through which such financial
institution elects, by notice to the Administrative Agent, to make any Loans
available to the Borrower; provided that, for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any requirements of any Loan Document or
any Default or Event of Default and its consequences, or (c) any other matter as
to which a Lender may vote or consent pursuant to Section 10.01 of this
Agreement, the financial institution making such election shall be deemed the
“Lender” rather than such Affiliate, which shall not be entitled to vote or
consent (it being agreed that failure of any such Affiliate to fund an
obligation under this Agreement shall not relieve its affiliated financial
institution from funding).

 

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Hedge Banks and each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.02.

 

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder.  A Letter of
Credit may be a commercial letter of credit or standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

 

“Letter of Credit Individual Sublimit” means (i) for each of the L/C Issuers
party hereto on the Closing Date, the amount set forth in the schedule below
next to such L/C Issuer’s name and (ii) for L/C Issuers added pursuant to
Section 2.03(k) or 10.06(h), an amount agreed between the Borrower and such L/C
Issuer, in each case as such amount may be increased as agreed in writing
between the applicable L/C Issuer and the Borrower.

 

L/C Issuer

 

Letter of Credit Individual
Sublimit

 

Bank of America, N.A.

 

$

12,500,000

 

JPMorgan Chase Bank, N.A.

 

$

12,500,000

 

Mizuho Bank, Ltd.

 

$

12,500,000

 

Wells Fargo Bank, N.A.

 

$

12,500,000

 

Total

 

$

50,000,000.00

 

 

25

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes and
(iii) amendments of and joinders to any Loan Documents that are deemed pursuant
to their terms to be Loan Documents for purposes hereof.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Margin Stock” has the meaning specified in Section 5.13(a).

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, or financial condition of the Borrower and its
Subsidiaries, taken as a whole,

 

26

--------------------------------------------------------------------------------


 

(b) the ability of the Borrower to perform its payment obligations under this
Agreement or (c) the material rights and remedies of the Administrative Agent
and the Lenders under this Agreement.

 

“Maturity Date” means August 24, 2023; provided that if such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

 

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person and its Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.

 

“New Facility” has the meaning set forth in Section 10.01.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Revolving Credit Note or a Swing Line Note, as the context may
require.

 

“Notes Offering Memorandum” means the Offering Memorandum dated as of
September 12, 2013 relating to the (A) $650,000,000 in aggregate principal
amount of the Borrower’s 2.300% senior unsecured notes due 2021,
(B) $400,000,000 in aggregate principal amount of the Borrower’s 2.600% senior
unsecured notes due 2022 (C) $750,000,000 in aggregate principal amount of the
Borrower’s 6.125% senior unsecured notes due 2023 and (D) $850,000,000 in
aggregate principal amount of the Borrower’s 3.400% senior unsecured notes due
2026.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding and (y) obligations of
any Loan Party arising under any Hedge Agreement or any Treasury Services
Agreement, excluding, in the case of both (x) and (y), with respect to any
Guarantor at any time, any Excluded Swap Obligations with respect to such
Guarantor at such time.  Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Subsidiaries to the extent they have obligations under the Loan

 

27

--------------------------------------------------------------------------------


 

Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party or Subsidiary under any Loan Document and (b) the obligation of any
Loan Party or Subsidiary to reimburse any amount in respect of any of the
foregoing that any Lender may elect to pay or advance on behalf of such Loan
Party or such Subsidiary in accordance with this Agreement.

 

“obligations” means any principal (including any accretion), interest (including
any interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal (including any
accretion), interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.

 

“OFAC” has the meaning specified in Section 5.15.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans (including any refinancing of outstanding unpaid drawings under
Letters of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the outstanding amount thereof on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

28

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning set forth in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

 

“Permitted Liens” has the definition assigned to such term in Section 7.01.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning assigned to such term in Section 6.02.

 

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

 

“Pro Forma Basis” and “Pro Forma Compliance” mean, with respect to compliance
with any test or covenant hereunder, that to the extent applicable, shall have
been calculated in accordance with Section 1.08.

 

“Pro Rata Extension Offer” has the meaning set forth in Section 2.16.

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning assigned to such term in Section 6.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guarantee or grant of the relevant
security interest becomes

 

29

--------------------------------------------------------------------------------


 

effective with respect to such Swap Obligation, has total assets exceeding
$10,000,000 or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Acquisition” has the meaning set forth in Section 7.04.

 

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of operations and cash flows of the Borrower
for the fiscal quarter ended June 30, 2018.

 

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Senior Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower which shall be substituted for Moody’s or S&P or both, as the case may
be.

 

“Ratio Calculation Date” has the meaning set forth in Section 1.08(b).

 

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Borrower or any of its Restricted Subsidiaries (other
than a Receivables Subsidiary) pursuant to which the Borrower or any of its
Restricted Subsidiaries sells its accounts receivable to either (a) a Person
that is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
sells its accounts receivable to a Person that is not a Restricted Subsidiary.

 

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

 

“Register” has the meaning set forth in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of  Revolving Credit Loans, a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

30

--------------------------------------------------------------------------------


 

“Required Class Lenders” means, as of any date of determination, Lenders of a
Class having more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) for all Lenders of such Class and (b) aggregate
unused Commitments of all Lenders of such Class; provided that the unused
Commitment and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender of such Class shall be excluded for purposes of making a
determination of Required Class Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, director, company secretary, treasurer or
assistant treasurer or other similar officer of a Loan Party and, as to any
document delivered on the Closing Date, any secretary or assistant secretary of
such Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower, except for such restrictions that are contained in agreements
governing Indebtedness permitted under this Agreement and that is secured by
such cash or Cash Equivalents.

 

“Restricted Subsidiary” means, at any time, each direct and indirect Subsidiary
of the Borrower (including any Foreign Subsidiary) that is not then an
Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

 

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.14(a).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and Class and, in the case of Eurodollar
Rate Loans,

 

31

--------------------------------------------------------------------------------


 

having the same Interest Period and currency made by each of the Revolving
Credit Lenders of such Class pursuant to any clause of Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 1.01A under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including
Section 2.14).  The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $1,500,000,000 on the 2018 Refinancing Amendment
Effective Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share of the amount of the L/C
Obligations and the Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loans” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

 

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.

 

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred for value by the Borrower or such Restricted Subsidiary to a third
Person in contemplation of such leasing.

 

“Same Day Funds” means immediately available funds.

 

“Sanction(s)” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including
without limitation, OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.

 

32

--------------------------------------------------------------------------------


 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Notes” means (A) $650,000,000 in aggregate principal amount of the
Borrower’s 2.300% senior unsecured notes due 2021, (B) $400,000,000 in aggregate
principal amount of the Borrower’s 2.600% senior unsecured notes due 2022,
(C) $850,000,000 in aggregate principal amount of the Borrower’s 3.400% senior
unsecured notes due 2026, (D) $400,000,000 in aggregate principal amount of the
Borrower’s 3.400% senior unsecured notes due 2027 and (E) $400,000,000 in
aggregate principal amount of the Borrower’s 4.500% senior unsecured notes due
2047.

 

“Seventh Amendment” means the Seventh Amendment, dated as of August 24, 2018, by
and among the Borrower, the Administrative Agent and the Lenders party thereto.

 

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02(w)(1) or (2) of
Regulation S-X, promulgated pursuant to the Securities Act, as such regulation
is in effect on the 2018 Refinancing Amendment Effective Date.

 

“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Restricted Subsidiaries on the 2018 Refinancing Amendment
Effective Date or any business that is similar, reasonably related, incidental
or ancillary thereto.

 

“SPC” has the meaning specified in Section 10.06(g).

 

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, merger, amalgamation,
consolidation or Revolving Commitment Increase that by the terms of this
Agreement requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis”.

 

“Subsidiary” means, with respect to any Person:

 

(a)           any corporation, association, or other business entity (other than
a partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and

 

(b)           any partnership, joint venture, limited liability company or
similar entity of which

 

33

--------------------------------------------------------------------------------


 

(A)          more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and

 

(B)          such Person or any Restricted Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.

 

“Successor Company” has the meaning specified in Section 7.03(e).

 

“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

 

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor or additional swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto or such other form as approved by the Administrative Agent
(including any form on an electronic

 

34

--------------------------------------------------------------------------------


 

platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Syndication Agents” means JPMorgan Chase Bank, N.A., Mizuho Bank Ltd. and Wells
Fargo Bank, N.A., collectively as co-syndication agents.

 

“Taxes” means any present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authority, including any interest, additions to tax and penalties applicable
thereto.

 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower then last ended.

 

“Threshold Amount” means $200,000,000.

 

“Total Assets” means total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, shown on the most recent balance sheet of
the Borrower and its Restricted Subsidiaries as may be expressly stated without
giving effect to any amortization of the amount of intangible assets since the
Closing Date, with such pro forma adjustments as are appropriate and consistent
with the pro forma adjustment provisions set forth in Section 1.08.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction” means, collectively (i) the funding of the Loans on the 2018
Refinancing Amendment Effective Date and the execution and delivery of Loan
Documents to be entered into on the 2018 Refinancing Amendment Effective Date,
including the Seventh Amendment, (ii) the repayment in full of all Loans and the
termination of all Commitments, in each case, outstanding under this Agreement
immediately prior to the 2018 Refinancing Amendment Effective Date and (iii) the
payment of Transaction Expenses.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower (or any direct or indirect parent of the Borrower) or any of its (or
their) Subsidiaries in connection with the Transaction (including expenses in
connection with hedging transactions), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

 

35

--------------------------------------------------------------------------------


 

“Transferred Guarantor” has the meaning specified in Section 11.09.

 

“Treasury Services Agreement” means any agreement between any Loan Party and any
Hedge Bank relating to commercial credit or debit card, merchant card, or
purchasing card programs (including non-card e-payables services), or treasury,
depository, or cash management services (including automatic clearing house
transfer of funds, overdraft, controlled disbursement, electronic funds
transfer, lockbox, stop payment, return item and wire transfer services).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“UCP” means the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce Publication No. 600 (or such later
version thereof as may be in effect at the applicable time).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another applicable jurisdiction.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d).

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means:

 

(a)           any Subsidiary of the Borrower which at the time of determination
is an Unrestricted Subsidiary (as designated by the Borrower, pursuant to
Section 6.13); and

 

(b)           any Subsidiary of an Unrestricted Subsidiary.

 

“USA Patriot Act” has the meaning specified in Section 5.15.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

 

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares and shares required to be held by foreign nationals) shall at the time be
owned by such Person or by one or more Wholly Owned Subsidiaries of such Person.

 

36

--------------------------------------------------------------------------------


 

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding Tax, any other applicable withholding
agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02                                                Other Interpretive
Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(c)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(d)           The term “including” is by way of example and not limitation.

 

(e)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(g)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

Section 1.03                                                Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, except as
otherwise specifically prescribed herein.

 

(b)           Notwithstanding anything to the contrary herein, for purposes of
this Agreement (including, without limitation, in determining compliance with
any test or covenant contained herein) with respect to any period during which
any Specified Transaction occurs, the

 

37

--------------------------------------------------------------------------------


 

Consolidated Total Net Debt Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

 

Section 1.04                                                Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

Section 1.05                                                References to
Agreements, Laws, Etc.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

 

Section 1.06                                                Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Section 1.07                                                Timing of Payment of
Performance.

 

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 

Section 1.08                                                Pro Forma and Other
Calculations.

 

(a)           Notwithstanding anything to the contrary herein, financial ratios
and tests, including the Consolidated Total Net Debt Ratio, shall be calculated
in the manner prescribed by this Section 1.08; provided, that notwithstanding
anything to the contrary in clause (b), (c), (d) or (e) of this Section 1.08,
when calculating the Consolidated Total Net Debt Ratio for purposes of
Section 7.04 (other than for the purpose of determining pro forma compliance
with Section 7.04), the events described in this Section 1.08 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

 

(b)           In the event that the Borrower or any of its Restricted
Subsidiaries incurs, assumes, guarantees, redeems, retires or extinguishes any
Indebtedness (other than, for purposes of calculating Consolidated EBITDA
only, Indebtedness incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid and has not been replaced) or

 

38

--------------------------------------------------------------------------------


 

issues or redeems Disqualified Stock or Preferred Stock subsequent to the
commencement of the Test Period for which the Consolidated Total Net Debt Ratio
is being calculated but prior to or simultaneously with the event for which the
calculation of the applicable ratio is made (the “Ratio Calculation Date”), then
the applicable ratio shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, redemption, retirement or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable Test
Period.

 

(c)           For purposes of making the computation referred to
above, Investments, acquisitions, dispositions, mergers, amalgamations and
consolidations (as determined in accordance with GAAP), in each case with
respect to a business (as such term is used in Regulation S-X Rule 11-01 under
the Securities Act), a company, a segment, an operating division or unit or line
of business that the Borrower or any of its Restricted Subsidiaries has
determined to make and/or made during the Test Period or subsequent to such Test
Period and on or prior to or simultaneously with the Ratio Calculation Date
shall be calculated on a pro forma basis in accordance with GAAP (except as set
forth in the last sentence of clause (d) below) assuming that all such
Investments, acquisitions, dispositions, mergers, amalgamations and
consolidations (and the change in any associated fixed charge obligations and
the change in Consolidated EBITDA resulting therefrom) had occurred on the first
day of the Test Period.  If since the beginning of such Test Period any Person
that subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any of its Restricted Subsidiaries since the beginning of such Test
Period shall have made any Investment, acquisition, disposition, merger,
amalgamation and consolidation, in each case with respect to a business (as such
term is used in Regulation S-X Rule 11-01 under the Securities Act), a company,
a segment, an operating division or unit or line of business that would have
required adjustment pursuant to this Section 1.08, then the applicable ratio
shall be calculated giving pro forma effect thereto for such Test Period as if
such Investment, acquisition, disposition, merger and consolidation had occurred
at the beginning of the applicable Test Period.

 

(d)           For purposes of making the computation referred to above, whenever
pro forma effect is to be given to a transaction, the pro forma calculations
shall be made in good faith by a responsible financial or accounting officer of
the Borrower.  If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Ratio Calculation Date had been the
applicable rate for the entire Test Period (taking into account any Hedging
Obligations applicable to such Indebtedness).  Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.  For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable Test Period except as set forth in clause (b) of this
Section 1.08.  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.  Any such pro forma calculation may include
adjustments appropriate, in the reasonable determination of the Borrower as set
forth in an officer’s certificate, to reflect (1) reasonably

 

39

--------------------------------------------------------------------------------


 

identifiable and factually supportable operating expense reductions and other
operating improvements or synergies reasonably expected to result from any
action taken or expected to be taken within six fiscal quarters after the date
of any acquisition, amalgamation or merger (including, to the extent applicable,
from the Transaction); and (2) any adjustment of the nature used in connection
with the calculation of “Adjusted EBITDA” as set forth in footnotes (b) to the
“Summary Historical and Pro forma Financial Information” under “Summary” in the
Notes Offering Memorandum to the extent any such adjustment, without
duplication, continues to be applicable to such Test Period.

 

(e)           [Reserved].

 

(f)            If any Indebtedness, Disqualified Stock or Preferred Stock is
incurred to refinance Indebtedness, Disqualified Stock or Preferred Stock
initially incurred (or, to refinance Indebtedness, Disqualified Stock or
Preferred Stock incurred to refinance Indebtedness, Disqualified Stock or
Preferred Stock initially incurred) in reliance on any provision of
Section 7.02(b) measured by reference to a percentage of Total Assets at the
time of incurrence, and such refinancing would cause such percentage of Total
Assets to be exceeded if calculated based on the Total Assets on the date of
such refinancing, such percentage of Total Assets shall not be deemed to be
exceeded (and such refinancing Indebtedness, Disqualified Stock or Preferred
Stock shall be deemed permitted) so long as the principal amount of such
refinancing Indebtedness, Disqualified Stock or Preferred Stock does not exceed
an amount equal to the principal amount of such Indebtedness, Disqualified Stock
or Preferred Stock being refinanced, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) incurred or payable in connection with such refinancing.

 

(g)           If any Liens securing Indebtedness or other obligations are
incurred to refinance Liens securing Indebtedness or other obligations initially
incurred (or, to refinance Liens incurred to refinance Liens initially incurred)
in reliance on a basket measured by reference to a percentage of Total Assets at
the time of incurrence of such Indebtedness or other obligations, and is
refinanced by any Indebtedness or other obligation secured by any Lien incurred
by reference to such category of Permitted Liens, and such refinancing would
cause the percentage of Total Assets to be exceeded if calculated based on the
Total Assets on the date of such refinancing, such percentage of Total Assets
shall not be deemed to be exceeded (and such refinancing Lien shall be deemed
permitted) so long as the principal amount of such refinancing Indebtedness or
other obligations does not exceed an amount equal to the principal amount of
such Indebtedness or other obligations being refinanced, plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) incurred or payable in connection with
such refinancing.

 

Section 1.09                                                Letter of Credit
Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount

 

40

--------------------------------------------------------------------------------


 

of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

ARTICLE II.
The Commitments and Credit Extensions

 

Section 2.01                                                The Loans.

 

(a)           [Reserved].

 

(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans denominated in Dollars pursuant to Section 2.02 to
the Borrower from its applicable Lending Office (each such loan, a “Revolving
Credit Loan”) from time to time, on any Business Day until the Maturity Date for
the Revolving Credit Facility, in an aggregate principal amount not to exceed at
any time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans, shall not exceed such Lender’s Revolving Credit Commitment.  Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b).  Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

Section 2.02                                                Borrowings,
Conversions and Continuations of Loans.

 

(a)           Each Revolving Credit Borrowing, each conversion of Revolving
Credit Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each such notice must be received by the Administrative Agent not later than
(A) (i) 2:00 p.m. three (3) Business Days prior to the requested date of any
Borrowing of, or conversion to or continuation of, Eurodollar Rate Loans, and
(ii) 12:00 pm on the requested date of any Borrowing of, or conversion to, Base
Rate Loans or (B) in the case of any Borrowing on the 2018 Refinancing Amendment
Effective Date, (i) 12:00 p.m. two (2) Business Days prior to the requested date
of such Borrowing of Eurodollar Rate Loans, and (ii) 12:00 pm on the requested
date of such Borrowing of Base Rate Loans (or, in each case of clauses (A) and
(B), such later time as may be agreed by the Administrative Agent in its sole
discretion).  Except as provided in Section 2.14(a), each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a minimum
principal amount of $5,000,000, or a whole multiple of $1,000,000, in excess
thereof.  Except as provided in Section 2.03(c), 2.04(c), 2.14(a) or the last
sentence of this paragraph, each Borrowing of or conversion to Base Rate Loans
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting  a

 

41

--------------------------------------------------------------------------------


 

Revolving Credit Borrowing, a conversion of Revolving Credit Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Revolving
Credit Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its Pro
Rata Share of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans or continuation described in Section 2.02(a).  In the case of
each Borrowing, each Appropriate Lender shall make the amount of its applicable
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowing, second, to the payment in full of any
such Swing Line Loans, and third, to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith.  During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurodollar Rate Loans.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Bank of America prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

42

--------------------------------------------------------------------------------


 

(e)                                  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than twelve (12) Interest Periods in effect.

 

(f)                                   The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

Section 2.03                                                Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.
 (i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower
(provided, that any Letter of Credit may be for the benefit of any Subsidiary of
the Borrower) and to amend or renew Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Revolving
Credit Exposure of any Revolving Credit Lender would exceed such Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit or (z) unless such L/C Issuer agrees
in its sole discretion, the L/C Obligations in respect of Letters of Credit
issued by it would exceed its Letter of Credit Individual Sublimit.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

 

(ii)                                  An L/C Issuer shall be under no obligation
to issue any Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

43

--------------------------------------------------------------------------------


 

(B)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;

 

(C)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless (1) each Appropriate Lender
has approved of such expiration date or (2) the Outstanding Amount of L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer;

 

(D)          the issuance of such Letter of Credit would violate any Laws
binding upon such L/C Issuer;

 

(E)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial or standby Letter of Credit;

 

(F)           the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally; or

 

(G)          the Letter of Credit is to be denominated in a currency other than
Dollars.

 

(iii)                               An L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(iv)                              Each L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and such L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.  (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
2:00 p.m. at least two (2) Business Days prior to the proposed issuance date or
date of amendment, as the case may be; or, in each case, such later date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer:  (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address

 

44

--------------------------------------------------------------------------------


 

of the beneficiary thereof; and (e) such other matters as the relevant L/C
Issuer may reasonably request.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the relevant L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the relevant L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the relevant L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer may, in its discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the relevant L/C Issuer to prevent any such extension at
least once in each twelve month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the relevant L/C Issuer, the Borrower shall not be
required to make a specific request to the relevant L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the relevant L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided that the relevant
L/C Issuer shall not permit any such extension if (A) the relevant L/C Issuer
has determined that it would have no obligation at such time to issue such
Letter of Credit in its extended form under the terms hereof (by reason of the
provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
(5) Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.

 

45

--------------------------------------------------------------------------------


 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof.  Not later than 2:00 p.m. on the
Business Day immediately following any payment by an L/C Issuer under a Letter
of Credit with notice to the Borrower (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing.  If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Pro Rata Share thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Revolving Credit
Lenders and the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the relevant L/C
Issuer at the Administrative Agent’s Office for payments in an amount equal to
its Pro Rata Share of the Unreimbursed Amount not later than 4:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

 

46

--------------------------------------------------------------------------------


 

(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the relevant L/C Issuer.

 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be.  A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

(d)           Repayment of Participations.  (i) If, at any time after an L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

 

47

--------------------------------------------------------------------------------


 

(ii)           If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)   any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v) any payment made by any L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with

 

48

--------------------------------------------------------------------------------


 

the Borrower’s instructions or other irregularity, the Borrower will immediately
notify the L/C Issuer.  The Borrower shall be conclusively deemed to have waived
any such claim against the L/C Issuers and its correspondents unless such notice
is given as aforesaid.

 

(f)            Role of L/C Issuers.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, the Administrative Agent, any Related Parties nor any of the
respective correspondents, participants or assignees of any L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Lenders holding a
majority of the Revolving Credit Commitments, as applicable; (ii) any action
taken or omitted in the absence of bad faith, gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, any Related Parties, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s bad faith,
willful misconduct or gross negligence or such L/C Issuer’s willful or grossly
negligent failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation, and
no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
Notwithstanding anything to the contrary contained in this Section 2.03(f), the
Borrower shall retain any and all rights it may have against any L/C Issuer for
any liability arising out of the bad faith, gross negligence or willful
misconduct of such L/C Issuer, as determined by a final judgment of a court of
competent jurisdiction.

 

(g)           Cash Collateral.  (i) If an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving
Credit Borrowing cannot then be met, (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn (and arrangements that are reasonably satisfactory
to the applicable L/C Issuer have not otherwise been made), (iii) if any Event
of Default occurs and is continuing and the Administrative Agent or the Lenders
holding a majority of the Revolving Credit Commitments, as applicable, require
the Borrower to Cash Collateralize the

 

49

--------------------------------------------------------------------------------


 

L/C Obligations pursuant to Section 8.02, (iv) if, after the issuance of any
Letter of Credit, any Lender becomes a Defaulting Lender or (v) if an Event of
Default set forth under Section 8.01(f) occurs and is continuing, then the
Borrower shall Cash Collateralize (A) the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be) or (B) in the case of clause (iv) above, the L/C Issuer’s Fronting
Exposure with respect to the then Outstanding Amount of all L/C Obligations
(determined as of the date such Lender becomes a Defaulting Lender), and shall
do so not later than 4:00 p.m., on (x) in the case of the immediately preceding
clauses (i) through (iv), (1) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 noon, or (2) if
clause (1) above does not apply, the Business Day immediately following the day
that the Borrower receives such notice and (y) in the case of the immediately
preceding clause (v), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day.  For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.  The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents. 
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Lender Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at the Administrative Agent as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim. 
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer.  To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower.

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share a Letter of Credit fee (i) ) for each
commercial Letter of Credit issued pursuant to this Agreement to the Borrower
equal to the Applicable Rate times the daily maximum amount then available to be
drawn under such Letter of Credit and (ii) for each standby Letter of Credit
issued pursuant to this Agreement to the Borrower equal to the Applicable Rate
times the daily maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit).  Except as provided for above, such letter of credit
fees shall be computed on a quarterly basis in arrears.  For purposes of
computing the daily amount available

 

50

--------------------------------------------------------------------------------


 

to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09.  Except as provided for
above, such letter of credit fees shall be due and payable in U.S. Dollars on
the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.  The Borrower shall pay directly to the applicable L/C Issuer for
its own account a fronting fee with respect to each Letter of Credit issued by
it to the Borrower (i) with respect to each commercial Letter of Credit, at a
rate per annum equal to the percentage separately agreed upon between the
Borrower and such L/C Issuer, computed on the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrower and such L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, equal to 0.125% per
annum of the daily maximum amount then available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit if such maximum amount increases periodically pursuant to the
terms of such Letter of Credit).  Such fronting fees shall be computed on a
quarterly basis in arrears.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  Such fronting fees
shall be due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  In addition, the Borrower shall pay directly to each
L/C Issuer for its own account with respect to each Letter of Credit issued to
the Borrower the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

 

(k)           Addition of an L/C Issuer.  A Revolving Credit Lender may become
an additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender.  The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

 

(l)            Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the L/C Issuers and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuers shall not be responsible
to the Borrower for, and the L/C Issuers’ rights and remedies against the
Borrower

 

51

--------------------------------------------------------------------------------


 

shall not be impaired by, any action or inaction of the L/C Issuers required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the any L/C Issuer or the beneficiary is located,
the practice stated in the ISP or UCP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(m)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse each L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

(n)           Reporting of Letter of Credit Information.  At any time that any
Revolving Credit Lender other than the Person serving as the Administrative
Agent is an L/C Issuer, then (i) on the last Business Day of each calendar
month, (ii) on each date that a Letter of Credit is amended, terminated or
otherwise expires, (iii) on each date than an L/C Credit Extension occurs with
respect to any Letter of Credit, and (iv) upon the request of the Administrative
Agent, each L/C Issuer (or, in the case of part (ii), (iii) or (iv), the
applicable L/C Issuer) shall deliver to the Administrative Agent a report
setting forth in form and detail reasonably satisfactory to the Administrative
Agent information (including, without limitation, any reimbursement, Cash
Collateral, or termination in respect of Letters of Credit issued by such L/C
Issuer) with respect to each Letter of Credit issued by such L/C Issuer that is
outstanding hereunder, including any auto-renewal or termination of auto-renewal
provisions in such Letter of Credit.  No failure on the part of any L/C Issuer
to provide such information pursuant to this Section 2.03(n) shall limit the
obligation of the Borrower or any Revolving Credit Lender hereunder with respect
to its reimbursement and participation obligations, respectively, pursuant to
this Section 2.03.

 

Section 2.04                Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, Bank of America in its capacity as Swing Line Lender, in reliance upon
the agreements of the other Lenders set forth in this Section 2.04, may in its
sole discretion, make loans to the Borrower (each such loan, a “Swing Line
Loan”) from time to time on any Business Day (other than the Closing Date) until
the Maturity Date for the Revolving Credit Facility in an aggregate amount not
to exceed at any time the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Swing Line Lender’s
Revolving Credit Commitment; provided that, after giving effect to any Swing
Line Loan, (i) the Revolving Credit Exposure shall not exceed the aggregate
Revolving Credit Commitment and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender (other than the relevant Swing Line
Lender), plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such

 

52

--------------------------------------------------------------------------------

 


 

Lender’s Revolving Credit Commitment then in effect; provided further that
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan; provided, further, that the Swing Line Lender shall
be under no obligation to make Swing Line Loans at any time if any Lender is at
such time a Defaulting Lender hereunder, unless such Defaulting Lender’s
participation in the Swing Line Loan would be reallocated, in full, to
Non-Defaulting Lenders in accordance with Section 2.17(a).  Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by other Swing
Line Loan Notice; provided that any telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each such Swing Line Loan Notice must be received by
the relevant Swing Line Lender and the Administrative Agent not later than 2:00
p.m. on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $100,000 and (ii) the requested borrowing
date, which shall be a Business Day.  Promptly after receipt by the relevant
Swing Line Lender of any Swing Line Loan Notice (by telephone or in writing),
such Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the relevant
Swing Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing such Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the relevant Swing Line Lender will, not later than 4:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

 

(c)           Refinancing of Swing Line Loans.  (A) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf the Borrower
(which hereby irrevocably authorizes such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02.  The relevant Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative

 

53

--------------------------------------------------------------------------------


 

Agent.  Each Revolving Credit Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office not later than 4:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan, as applicable, to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

(i)           If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Borrowing in accordance with this Section 2.04(c)(i), the
request for Base Rate Loans submitted by the relevant Swing Line Lender as set
forth herein shall be deemed to be a request by such Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to this
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(ii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect.  A certificate of
the Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (ii) shall be conclusive
absent manifest error.

 

(iii)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) (but not to purchase and fund risk participations in Swing
Line Loans) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)           Repayment of Participations.  (i) At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the relevant Swing Line Lender receives any payment on account of such
Swing Line Loan, such Swing Line Lender will distribute to such Lender its Pro
Rata Share of such payment (appropriately adjusted, in the case

 

54

--------------------------------------------------------------------------------


 

of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by such Swing
Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate.  The Administrative
Agent will make such demand upon the request of a Swing Line Lender.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan, Eurodollar
Rate Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

Section 2.05          Prepayments.

 

(a)           Optional.  (i)  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (1) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
2:00 p.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans (or,
in each case of clauses (A) and (B), such later time as may be agreed by the
Administrative Agent in its sole discretion); (2) any prepayment of Eurodollar
Rate Loans shall be in a minimum principal amount of $5,000,000 or a whole
multiple of $1,000,000; and (3) any prepayment of Base Rate Loans shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans and the order of
Borrowing(s) to be prepaid.  The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that the Borrower may rescind any notice of prepayment under this
Section 2.05(a) if such prepayment would have resulted from a refinancing or
other repayment of all of the Facility or other transaction, which refinancing
or transaction shall not be consummated or shall otherwise be delayed.  Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued and
unpaid interest thereon, together with any additional amounts required pursuant
to Section 3.05.  In the case of each prepayment of the Loans pursuant to this
Section 2.05(a)(i), the Borrower may in its sole discretion select the Borrowing
or Borrowings

 

55

--------------------------------------------------------------------------------


 

(and the order of maturity of principal payments) to be repaid, and such payment
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares.

 

(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 3:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that the
Borrower may rescind any notice of prepayment under this Section 2.05(a)(ii) if
such prepayment would have resulted from a refinancing of all of the Facility or
other transaction, which refinancing or transaction shall not be consummated or
shall otherwise be delayed.

 

(b)           Mandatory.

 

(i)           [Reserved].

 

(ii)          [Reserved].

 

(iii) If for any reason the aggregate Revolving Credit Exposure at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(iii) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans such aggregate Outstanding Amount exceeds the
aggregate Revolving Credit Commitments then in effect.

 

(iv)        [Reserved].

 

(v)         [Reserved].

 

(vi)        Funding Losses, Etc.  All prepayments under this Section 2.05 shall
be made together with, in the case of any such prepayment of a Eurodollar Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05. 
Notwithstanding any of the other provisions of this Section 2.05(b), so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05(b), other
than on the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b).  Upon the occurrence and during the continuance of
any Event of

 

56

--------------------------------------------------------------------------------


 

Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with this
Section 2.05(b).

 

(vii)       [Reserved].

 

Section 2.06          Termination or Reduction of Commitments.

 

(a)           The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 2:00 p.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Letter of Credit Sublimit, and (iv) the Borrower may
rescind any such notice under this Section 2.06(a) with respect to Revolving
Credit Commitments if such termination or reduction would have resulted from a
refinancing or other replacement of all of the Revolving Credit Facility or
other transaction, which refinancing, replacement or transaction shall not be
consummated or shall otherwise be delayed.

 

(b)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments under this Section 2.06.  Upon any reduction
of unused Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced
(other than the termination of the Commitment of any Lender as provided in
Section 10.13).  All commitment fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

Section 2.07          Repayment of Loans.

 

(a)           [Reserved].

 

(b)           Revolving Credit Loans.  Each Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for each Revolving Credit Facility the aggregate principal amount
of all of the Borrower’s Revolving Credit Loans under such Facility outstanding
on such date.

 

(c)           Swing Line Loans.  The Borrower shall repay the aggregate
principal amount of its Swing Line Loans on the earlier to occur of (i) the date
five (5) Business Days after such Loan is made and (ii) the Maturity Date for
the Revolving Credit Facility.

 

57

--------------------------------------------------------------------------------


 

Section 2.08          Interest.

 

(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(b)           (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09          Fees.

 

In addition to certain fees described in Sections 2.03(h) and (i):

 

(a)           Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender under each Facility in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Rate with respect to the unused Revolving Credit Commitment fees times the
actual daily amount by which the aggregate Revolving Credit Commitment exceeds
the sum of (A) the Outstanding Amount of Revolving Credit Loans and (B) the
Outstanding Amount of L/C Obligations; provided that any commitment fee accrued
with respect to any of the Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.  The
commitment fee on each Revolving Credit Facility shall accrue at all times from
the 2018 Refinancing Amendment

 

58

--------------------------------------------------------------------------------


 

Effective Date until the Maturity Date for the applicable Revolving Credit
Facility, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the 2018 Refinancing Amendment Effective
Date, and on the Maturity Date for each Revolving Credit Facility.  The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.  For the avoidance
of doubt, the Outstanding Amount of Swing Line Loans shall not be counted
towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee.

 

(b)           [Reserved].

 

(c)           Other Fees.  The Borrower shall pay to the Agents such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

 

Section 2.10          Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 2.11          Evidence of Indebtedness.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse

 

59

--------------------------------------------------------------------------------


 

thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

Section 2.12          Payments Generally.

 

(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
3:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s applicable Lending Office.  All payments received by the
Administrative Agent after 3:00 p.m., shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(c)           (i) Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 1:00
p.m. on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative,

 

60

--------------------------------------------------------------------------------


 

processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or any L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or such
L/C Issuer, as the case may be, the amount due.  In such event, if the Borrower
has not in fact made such payment, then each of the Appropriate Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)           The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, purchase its participation or to make its payment under Section 10.04(c).

 

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

61

--------------------------------------------------------------------------------


 

(g)           Except as otherwise provided herein, whenever any payment received
by the Administrative Agent under this Agreement or any of the other Loan
Documents is insufficient to pay in full all amounts due and payable to the
Administrative Agent and the Lenders under or in respect of this Agreement and
the other Loan Documents on any date, such payment shall be distributed by the
Administrative Agent and applied by the Administrative Agent and the Lenders in
the order of priority set forth in Section 8.04.  If the Administrative Agent
receives funds for application to the Obligations of the Loan Parties under or
in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may (to the fullest extent permitted by mandatory
provisions of applicable Law), but shall not be obligated to, elect to
distribute such funds to each of the Lenders in accordance with such Lender’s
Pro Rata Share of the sum of (a) the Outstanding Amount of all Loans outstanding
at such time and (b) the Outstanding Amount of all L/C Obligations outstanding
at such time, in repayment or prepayment of such of the outstanding Loans or
other Obligations then owing to such Lender.

 

Section 2.13          Sharing of Payments.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

 

(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the

 

62

--------------------------------------------------------------------------------


 

existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.17, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any of its
Subsidiaries (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.14          Incremental Credit Extensions.

 

(a)           The Borrower at any time or from time to time after the 2018
Refinancing Amendment Effective Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request one or more increases in the amount of the Revolving Credit
Commitments of any Facility or the addition of a new tranche of the Revolving
Credit Facility (each such increase or new Revolving Credit Facility, a
“Revolving Commitment Increase”), provided that upon the effectiveness of any
Incremental Amendment referred to below, no Event of Default shall exist (except
in connection with an acquisition or Investment in which case no Event of
Default pursuant to Section 8.01(a) or (f) shall exist).  Each Revolving
Commitment Increase shall be in an aggregate principal amount that is not less
than $50,000,000 (provided that such amount may be less than $50,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence).  Notwithstanding anything to the contrary herein, the aggregate
amount of the Revolving Commitment Increases (other than, for the avoidance of
doubt, those established in respect of Extended Revolving Credit Commitments
pursuant to Section 2.16) shall not exceed, at the time the respective
Incremental Amendment becomes effective (and after giving pro forma effect to
the incurrence of Indebtedness in connection therewith), $500,000,000.  Any
Revolving Commitment Increase shall be on the same terms and pursuant to the
same documentation applicable to the Revolving Credit Facility (including the
maturity date in respect thereof) (provided the applicable margin applicable
thereto may be increased if necessary to be consistent with that for the
Revolving Commitment Increase).  Each notice from the Borrower pursuant to this
Section 2.14 shall set forth the requested amount and proposed terms of the
relevant Revolving Commitment Increases.  Revolving Commitment Increases may be
provided by any existing Lender (it being understood that no existing Lender has
an obligation to provide a Revolving Commitment Increase) or by any other bank
or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”), provided that the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s providing such Revolving Commitment Increases if such consent would be
required under Section 10.06(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender.  Commitments in
respect of Revolving Commitment Increases shall become Commitments (or in the
case of a Revolving Commitment Increase to be provided by an existing Revolving
Credit Lender, an increase in such Lender’s applicable Revolving Credit

 

63

--------------------------------------------------------------------------------


 

Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent.  The
Incremental Amendment may, without the consent of any Loan Party other than the
Borrower, the Agents or the Lenders, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.14.  The effectiveness of any Incremental Amendment
shall be subject to such conditions as the parties thereto shall agree.  The
Borrower will use the proceeds of the Revolving Commitment Increases for any
purpose not prohibited by this Agreement.  No Lender shall be obligated to
provide any Revolving Commitment Increases, unless it so agrees.  Upon each
increase in the Revolving Credit Commitments pursuant to this Section 2.14,
(a) if the increase relates to the Revolving Credit Facility, each Revolving
Credit Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Revolving Commitment Increase (each a “Revolving Commitment Increase Lender”),
and each such Revolving Commitment Increase Lender will automatically and
without further act be deemed to have assumed (in the case of an increase to the
Revolving Credit Facility only), a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (b) if, on the date of such
increase, there are any Revolving Credit Loans under the applicable Facility
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans under the applicable Facility made hereunder (reflecting
such increase in Revolving Credit Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Credit Loans being prepaid and
any reasonable and documented out-of-pocket costs incurred by any Lender in
accordance with Section 3.05.  The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

(b)           This Section 2.14 shall supersede any provisions in Section 2.13
or 10.01 to the contrary.

 

Section 2.15          [Reserved].

 

Section 2.16          Extension Offers.

 

(a)           Pursuant to one or more offers made from time to time (but not
more than once in any twelve-month period) by the Borrower to all Revolving
Credit Lenders with notice to the Administrative Agent, on a pro rata basis
(based on the aggregate outstanding Revolving Credit Commitments) and on the
same terms (“Pro Rata Extension Offers”), the Borrower is hereby permitted to
consummate transactions with individual Revolving Credit Lenders from time to

 

64

--------------------------------------------------------------------------------


 

time to extend the maturity date of such Lender’s Revolving Credit Commitments
by one calendar year from the maturity date then in effect at the time of the
applicable Pro Rata Extension Offer and to otherwise modify the terms of such
Lender’s Revolving Credit Commitments pursuant to the terms of the relevant Pro
Rata Extension Offer (including without limitation increasing the interest rate
or fees payable in respect of such Lender’s Revolving Credit Commitments);
provided that no Extension shall occur prior to the first anniversary of the
2018 Refinancing Amendment Effective Date.  For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentences shall mean, when
comparing Pro Rata Extension Offers, that the Revolving Credit Commitments are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable in respect thereto are the same.  Any such extension
(an “Extension”) agreed to between the Borrower and any such Lender (an
“Extending Lender” and each such Lender who does not agree, a “Non-Extending
Lender”) will be established under this Agreement by implementing a Revolving
Commitment Increase for such Lender (if such Lender is extending an existing
Revolving Credit Commitment (such extended Revolving Credit Commitment, an
“Extended Revolving Credit Commitment”)).

 

(b)           The Borrower and each Extending Lender shall execute and deliver
to the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Revolving Credit Commitments of such Extending Lender.  Each
Incremental Assumption Agreement shall specify the terms of the applicable
Extended Revolving Credit Commitments; provided that except as to interest
rates, fees, final maturity and voluntary and mandatory prepayment arrangements,
any Extended Revolving Credit Commitment shall be a Revolving Credit Commitment
with the same terms as the Revolving Credit Loans.  Upon the effectiveness of
any Incremental Assumption Agreement, this Agreement shall be amended to the
extent necessary to reflect the existence and terms of the Extended Revolving
Credit Commitments evidenced thereby as provided for in Section 10.01 and other
changes necessary to preserve the intent of this Agreement.  Any such deemed
amendment may, at the Administrative Agent’s or the Borrower’s request, be
memorialized in writing by the Administrative Agent and the Borrower and
furnished to the other parties hereto.

 

(c)           The Borrower shall (in addition to its rights under Section 10.13)
have the right at any time after the date of such Pro Rata Extension Offer, at
its own expense, to require any Non-Extending Lender to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 10.06) all of its interests, rights and obligations under this
Agreement to one or more banks or other financial institutions identified to the
Non-Extending Lender, which may include any Lender (each an “Additional
Commitment Lender”); provided that (x) such assignment shall become effective as
of the date of the Extension of the Extending Lenders as provided in this
Section 2.16; and (y) the Additional Commitment Lender shall pay to such
Non-Extending Lender in immediately available funds on the effective date of
such assignment the principal of the Loans, if any, so assigned and, without
duplication of any interest or fees payable under this Agreement after the
effective date of such assignment, the Borrower shall pay interest accrued and
unpaid to the date of assignment on the Loans, if any, made by such assigning
Non-Extending Lender hereunder and all other fees accrued and unpaid for its
account or owed to it hereunder and all other amounts payable under
Section 10.13.

 

65

--------------------------------------------------------------------------------


 

(d)           Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Revolving Credit Commitment will be automatically designated
an Extended Revolving Credit Commitment.  For the avoidance of doubt, the
commitments and obligations of any Swing Line Lender or L/C Issuer can only be
extended pursuant to an Extension or otherwise with such Person’s consent.

 

(e)           Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.16), (i) no Extended Revolving Credit Commitment is required to be in
any minimum amount or any minimum increment; provided that (x) the aggregate
amount of Extended Revolving Credit Commitment for any new Class of Revolving
Credit Commitments made in connection with any Pro Rata Extension Offer shall be
at least $50,000,000 and (y) the total of the Revolving Credit Commitments of
the Extending Lenders and the additional Revolving Credit Commitments of the
Additional Commitment Lenders shall be more than 50% of the aggregate amount of
Revolving Credit Commitments immediately prior to such Extension, (ii) any
Extending Lender may extend all or any portion of its Revolving Credit
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Revolving Credit Commitment), (iii) on the date of such
Extension, the conditions set forth in Sections 4.02(i) and 4.02(ii) shall be
satisfied (with all references in such paragraphs to a Credit Extension being
deemed to be references to such Extension), (iv) [reserved] and (v) all Extended
Revolving Credit Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are unsecured
or, if the Obligations are then secured, secured by the same collateral on a
pari passu basis with all other Obligations under this Agreement and the other
Loan Documents.

 

(f)            Each extension shall be consummated pursuant to procedures set
forth in the associated Pro Rata Extension Offer; provided that the Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.

 

Section 2.17          Defaulting Lenders.

 

(a)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of a Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 10.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

66

--------------------------------------------------------------------------------


 

(b)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in Section 2.17(a) cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

 

(c)           New Swing Line Loans/Letters of Credit.  Notwithstanding anything
in this Agreement to the contrary, so long as any Lender is a Defaulting Lender,
(i) the Swing Line Lender shall not be required to fund any Swing Line Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no L/C Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

ARTICLE III.
Taxes, Increased Costs Protection and Illegality

 

Section 3.01          Taxes.

 

(a)           Any and all payments by any Loan Party to or for the account of
any Agent or any Lender under any Loan Document shall be made free and clear of
and without deduction for any Taxes, except as required by applicable Law.  If
any Withholding Agent shall be required by any Laws to deduct any Taxes from or
in respect of any sum paid or payable under any Loan Document to any Agent or
any Lender, (i) if the Tax in question is an Indemnified Tax or Other Tax, the
sum payable shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make such deductions, (iii) the
applicable Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (iv) within
thirty (30) days after the date of such payment (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), the
Borrower shall furnish to such Agent or Lender (as the case may be) the original
or a copy of a receipt evidencing payment thereof or other evidence acceptable
to such Agent or Lender.

 

(b)           In addition, the Borrower and Guarantors agree to pay any and all
present or future stamp, court or documentary Taxes and any other excise,
property, intangible or mortgage recording Taxes which arise from any payment
made under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document,
excluding any such Taxes imposed as a result of an assignment by a Lender (other
than an assignment made pursuant to Section 10.13) that are imposed as a result
of a present or former connection of the assignor or assignee with the
jurisdiction imposing such Tax (other than any connection arising from having
executed, delivered, enforced, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, and/or enforced, any Loan
Documents) (hereinafter referred to as “Other Taxes”).

 

67

--------------------------------------------------------------------------------


 

(c)           The Borrower and each Guarantor agrees to indemnify each Agent and
each Lender, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other
Taxes imposed on or attributable to amounts payable under this Section 3.01)
payable by such Agent or Lender, whether or not such Taxes were correctly or
legally imposed or asserted by the Governmental Authority.  A certificate as to
the amount of such payment or liability prepared in good faith and delivered by
a Lender or by the Administrative Agent on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.

 

(d)           Status of Lenders.  Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by any
Laws or reasonably requested by the Borrower or the Administrative Agent
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any applicable withholding Tax with respect to any payments to be
made to such Lender under any Loan Document.  Each such Lender shall, whenever a
lapse in time or change in circumstances renders any such documentation
(including any specific documentation required below in this Section 3.01(d))
obsolete, expired or inaccurate in any respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.

 

Without limiting the generality of the foregoing:

 

(1)           Each U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.

 

(2)           Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

 

(A)          two properly completed and duly signed original copies of IRS
Form W-8BEN or IRS Form W-8BEN-E (or any successor forms), as appropriate,
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party,

 

(B)          two properly completed and duly signed original copies of IRS
Form W-8ECI (or any successor forms),

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (A) two properly completed and duly signed certificates substantially in
the form of Exhibit J (any such certificate, a “United States Tax Compliance
Certificate”) and (B) two properly completed and duly signed original copies of
IRS Form W-BEN or IRS Form W-8BEN-E (or any successor forms), as appropriate,

 

68

--------------------------------------------------------------------------------


 

(D)          to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating
Lender), IRS Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by an IRS Form W-8ECI, IRS Form W-BEN or IRS Form W-8BEN-E, as
appropriate, United States Tax Compliance Certificate, IRS Form W-9, IRS
Form W-8IMY or any other required information (or any successor forms) from each
beneficial owner that would be required under this Section 3.01(d) if such
beneficial owner were a Lender, as applicable (provided that if the Foreign
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such direct or indirect partner(s)), or

 

(E)           two properly completed and duly signed original copies of any
other form prescribed by applicable U.S. federal income tax laws (including the
Treasury Regulations) as a basis for claiming a complete exemption from, or a
reduction in, United States federal withholding tax on any payments to such
Lender under the Loan Documents.

 

(3)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this clause (3), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Notwithstanding any other provision of this Section 3.01(d), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

 

(e)           Any Lender claiming any additional amounts payable pursuant to
this Section 3.01 shall use its reasonable efforts to change the jurisdiction of
its Lending Office if such a change would reduce any such additional amounts in
the future and would not, in the sole determination of such Lender, result in
any unreimbursed cost or expense or be otherwise materially disadvantageous to
such Lender.

 

(f)            If any Lender or Agent determines, in its sole discretion, that
it has received a refund in respect of any Taxes as to which indemnification or
additional amounts have been paid to it pursuant to this Section 3.01 or
Section 3.04, it shall promptly remit an amount equal to such refund to the
Borrower or applicable Guarantor, net of all out-of-pocket expenses of such
Lender or Agent (including any Taxes imposed with respect to such refund) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such

 

69

--------------------------------------------------------------------------------


 

refund); provided that the Borrower and Guarantors, upon the request of such
Lender or Agent, agree promptly to return such refund (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Lender or Agent, as applicable, in the event such Lender or Agent is
required to repay such refund to the relevant Governmental Authority.  This
Section 3.01(f) shall not be construed to require any Lender or Agent to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Loan Party or any other Person.

 

(g)           For the avoidance of doubt, the term “Lender” shall, for purposes
of this Section 3.01, include any Swing Line Lender and any L/C Issuer.

 

Section 3.02          Illegality.

 

If any Lender determines in good faith in its reasonable discretion that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

Section 3.03          Inability to Determine Rates.

 

(a)           If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) the Administrative Agent
determines that (i) Dollar deposits are not

 

70

--------------------------------------------------------------------------------


 

being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan, or
(b) the Required Lenders determine that for any reason the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a committed Borrowing of Base Rate Loans in the amount specified therein.

 

(b)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:

 

(i)           adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)          the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

(iii)         syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.03(b), are being executed
or amended (as applicable) to incorporate or adopt a new benchmark interest rate
to replace LIBOR;

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time)

 

71

--------------------------------------------------------------------------------


 

on the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment. 
If no LIBOR Successor Rate has been determined and the circumstances under
paragraph (b)(i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a Committed Loan Notice
for a  Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.  Notwithstanding anything else herein, any definition
of LIBOR Successor Rate shall provide that in no event shall such LIBOR
Successor Rate be less than zero for purposes of this Agreement.

 

Section 3.04          Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(d) or
any Tax) or the L/C Issuer;

 

(ii)          subject any Lender or any L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan made by it, or change the basis
of taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for (i) Indemnified Taxes or Other Taxes indemnifiable under
Section 3.01 and (ii) Excluded Taxes); or

 

(iii)         impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C

 

72

--------------------------------------------------------------------------------


 

Issuer, as the case may be, for such additional costs incurred or reduction
suffered, to the extent such compensation is generally sought from similarly
situated borrowers.

 

(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
in good faith in its reasonable discretion that any Change in Law affecting such
Lender or the L/C Issuer or any Lending Office of such Lender or such Lender’s
or such L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy or liquidity), then, to the extent such compensation is
generally sought from similarly situated borrowers, the Borrower, upon request
of such Lender or the L/C Issuer, as the case may be, will pay to such Lender or
such L/C Issuer such additional amount or amounts as will compensate such Lender
or such L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any
such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), which shall be due and payable on each date on which interest
is payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

Section 3.05          Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

 

73

--------------------------------------------------------------------------------


 

(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan of the Borrower on a day other than the last day of the
Interest Period for such Loan;

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan of the Borrower on the date or in the amount notified by
the Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

Section 3.06          Matters Applicable to All Requests for Compensation.

 

(a)           Any Agent or any Lender claiming compensation under this
Article III shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error.  In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)           Failure or delay on the part of any Lender or any L/C Issuer to
demand compensation pursuant to Section 3.01, 3.02, 3.03 or 3.04 shall not
constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation, provided that the Borrower shall not be required to compensate
such Lender for any amount incurred more than one hundred and eighty (180) days
prior to the date that such Lender notifies the Borrower of the event that gives
rise to such claim; provided that, if the circumstance giving rise to such claim
is retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.  If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurodollar Rate Loans, or, if applicable, to convert Base Rate Loans into
Eurodollar Rate Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)           If the obligation of any Lender to make or continue any Eurodollar
Rate Loan, or to convert Base Rate Loans into Eurodollar Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurodollar Rate Loans shall be automatically converted into Base Rate Loans (or,
if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurodollar Rate Loans (or, in the case of an
immediate conversion required by Section 3.02, on such earlier date as required
by Law) and, unless and until such Lender gives notice as provided below that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to such conversion no longer exist:

 

74

--------------------------------------------------------------------------------


 

(i)           to the extent that such Lender’s Eurodollar Rate Loans have been
so converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurodollar Rate Loans shall be applied
instead to its Base Rate Loans; and

 

(ii)          all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurodollar Rate Loans shall be made
or continued instead as Base Rate Loans (if possible), and all Base Rate Loans
of such Lender that would otherwise be converted into Eurodollar Rate Loans
shall remain as Base Rate Loans.

 

(d)           If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurodollar Rate Loans pursuant to this Section 3.06 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurodollar Rate Loans made by other Lenders under the applicable Facility
are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

 

Section 3.07          Replacement of Lenders under Certain Circumstances.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or such L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or such L/C Issuer in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

 

75

--------------------------------------------------------------------------------


 

Section 3.08          Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and any assignment of rights
by, or replacement of, a Lender or L/C Issuer.

 

ARTICLE IV.
Conditions Precedent to Credit Extensions

 

Section 4.01          [Reserved].

 

Section 4.02          Conditions to All Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(i)           The representations and warranties of each Loan Party contained in
Article V (other than Sections 5.05(b) and 5.06) or any other Loan Document
shall be true and correct in all material respects on and as of the date of such
Credit Extension (except to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct as of such
earlier date); provided that, to the extent that such representations and
warranties are qualified by materiality, material adverse effect or similar
language, they shall be true and correct in all respects.

 

(ii)          No Default or Event of Default shall exist or would result from
such proposed Credit Extension or from the application of the proceeds
therefrom.

 

(iii)         The Administrative Agent and, if applicable, the relevant L/C
Issuer or the relevant Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(i) and (ii) (if
applicable) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V.
Representations and Warranties

 

Each Loan Party represents and warrants to the Agents and the Lenders that:

 

Section 5.01          Existence, Qualification and Power; Compliance with Laws.

 

Each Loan Party (a) is a Person duly organized or formed, validly existing and
in good standing (where relevant) under the Laws of the jurisdiction of its
incorporation or organization,

 

76

--------------------------------------------------------------------------------


 

(b) has all requisite power and authority to (i) own or lease its assets and
carry on its business as currently conducted and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (b)(i), (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

Section 5.02          Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party are within such Loan Party’s corporate or other
powers, (a) have been duly authorized by all necessary corporate or other
organizational action and (b) do not and will not (i) contravene the terms of
any of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01) (x) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject or (y) any material agreement to which such Person is a
party; or (iii) violate any material Law; except with respect to any conflict,
breach, violation or contravention referred to in clause (ii) or (iii), to the
extent that such conflict, breach, violation or contravention could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.03          Governmental Authorization; Other Consents.

 

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, except for (i) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(ii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

 

Section 5.04          Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto.  This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity.

 

Section 5.05          Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements and the Quarterly Financial
Statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with

 

77

--------------------------------------------------------------------------------


 

GAAP consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Quarterly
Financial Statements, to changes resulting from normal year-end adjustments and
the absence of footnotes.

 

(b)           Since December 31, 2017, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.06          Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any of their properties or
revenues (other than actions, suits, proceedings and claims in connection with
the Transaction) that either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

Section 5.07          [Reserved].

 

Section 5.08          [Reserved].

 

Section 5.09          [Reserved].

 

Section 5.10          Taxes.

 

Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
each of their Subsidiaries have filed all Tax returns required to be filed, and
have paid all Taxes levied or imposed upon them or their properties (including
in its capacity as withholding agent), that are due and payable, except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

 

Section 5.11          ERISA Compliance.

 

(a)           Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state Laws.

 

(b)           (i) No ERISA Event has occurred or is reasonably expected to occur
with respect to any Pension Plan or Multiemployer Plan; (ii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

(c)           The Foreign Plans of the Loan Parties and the Subsidiaries are in
compliance with the requirements of any Law applicable in the jurisdiction in
which the relevant Foreign Plan is maintained, in each case, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

Section 5.12          [Reserved].

 

Section 5.13          Margin Regulations; Investment Company Act.

 

(a)           The Borrower is not engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB (“Margin
Stock”)), or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used for the purpose of purchasing or carrying Margin Stock in any
respect that violates Regulation U.

 

(b)           None of the Borrower or any of the Subsidiaries of the Borrower is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

Section 5.14          Disclosure.

 

To the best of the Borrower’s knowledge, no report, financial statement,
certificate or other written information (other than as set forth below and
other than information of a general economic or industry nature) furnished by or
on behalf of any Loan Party to any Agent or any Lender in connection with the
Seventh Amendment (as modified or supplemented by other information so
furnished), when taken as a whole together with information contained in
documents filed with, or furnished to, the SEC by or on behalf of any Loan Party
prior to the 2018 Refinancing Amendment Effective Date that are publicly
available, or incorporated by reference into such documents, contained, as of
the 2018 Refinancing Amendment Effective Date, any material misstatement of fact
or omitted, as of the 2018 Refinancing Amendment Effective Date, to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that such financial information as it relates
to future events is not to be viewed as fact and that such projections may vary
from actual results and that such variances may be material.

 

Section 5.15          Patriot Act and OFAC.

 

(a)           No Loan Party is in violation of (i) any applicable requirement of
Law relating to terrorism or money laundering in the respective jurisdictions in
which such Loan Party or its Affiliates operates (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 (the “USA Patriot Act”) or (ii) the
Trading with the Enemy Act, as amended or any of the foreign asset control
regulations of the United States Department of the Treasury (31 C.F.R. Subtitle
B, Chapter V) (“OFAC”).

 

79

--------------------------------------------------------------------------------


 

(b)           No Loan Party and, to the knowledge of each Loan Party, no
Affiliate or broker or other agent of such Loan Party acting or benefiting in
any capacity in connection with the Loans is any of the following:

 

(i)           a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(ii)          a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)         a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)        a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

(v)         a person that is named as a “specially designated national and
blocked person” on the most current list published by OFAC at its official
website or any replacement website or other replacement official publication of
such list.

 

(c)           No Loan Party and, to the knowledge of each Loan Party, no broker
or other agent of such Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above (other than as authorized by OFAC) (solely with
respect to the provision of services, to the Loan Parties’ knowledge),
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

(d)           Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer or
employee thereof, is an individual or entity currently the subject of any
Sanctions applicable in the jurisdictions in which the Borrower operates, nor is
the Borrower or any Subsidiary located, organized or resident in a Designated
Jurisdiction.

 

(e)           The use of proceeds of the Loans will not violate Sanctions.

 

80

--------------------------------------------------------------------------------


 

Section 5.16          [Reserved].

 

Section 5.17          [Reserved].

 

Section 5.18          [Reserved].

 

Section 5.19          FCPA.

 

No Loan Party, none of its Subsidiaries nor, to the knowledge of the Borrower,
any director, officer, agent, employee or affiliate of the Borrower or any of
its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the FCPA, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Borrower, its Subsidiaries and, to
the knowledge of the Borrower, its affiliates have conducted their business in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

ARTICLE VI.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable remains unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding, each of the Loan Parties
shall, and shall cause each of their Restricted Subsidiaries to:

 

Section 6.01          Financial Statements.

 

(a)           Deliver to the Administrative Agent for prompt further
distribution to each Lender within ninety (90) days after the end of each fiscal
year of the Borrower, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than any qualification that is
expressly solely with respect to, or expressly resulting solely from, (A) an
upcoming maturity date of any Facility hereunder or (B) any potential inability
to satisfy a financial maintenance covenant on a future date or in a future
period) (an “Accounting Opinion”); and

 

(b)           Deliver to the Administrative Agent for prompt further
distribution to each Lender within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of

 

81

--------------------------------------------------------------------------------


 

each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing the Borrower’s Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, to the extent such
information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by an Accounting Opinion.

 

Documents required to be delivered pursuant to Section 6.01 and
Section 6.02(b) and (c) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower (or
any direct or indirect parent of the Borrower) posts such documents, or provides
a link thereto, at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).

 

Section 6.02          Certificates; Other Information.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)           no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

 

(b)           promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower or any Subsidiary files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(c)           together with the delivery of each Compliance Certificate pursuant
to Section 6.02(a) (but only together with the delivery of a Compliance
Certificate in connection with financial statements delivered pursuant to
Section 6.01(a)), a list of the Subsidiaries of the Borrower that identifies
each Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate; and

 

82

--------------------------------------------------------------------------------


 

(d)           promptly, such additional information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.

 

Section 6.03          Notices.

 

Promptly after a Responsible Officer of a Loan Party has obtained knowledge
thereof, notify the Administrative Agent:

 

(a)           of the occurrence of any Default;

 

(b)           of the occurrence of any ERISA Event; and

 

(c)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

83

--------------------------------------------------------------------------------


 

Section 6.04                                                Payment of Taxes.

 

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it (including in its capacity as withholding
agent) or upon its income or profits or in respect of its property, except, in
each case, (i) to the extent the failure to pay or discharge the same could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.

 

Section 6.05                                                Preservation of
Existence, Etc.

 

Solely in the case of the Borrower and its Significant Subsidiaries,
(a) preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.03 and (b) take all reasonable action to maintain all
rights, privileges (including its good standing where applicable in the relevant
jurisdiction), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except (i) to the extent that failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.03 or clause (y) of this Section 6.05.

 

Section 6.06                                                [Reserved].

 

Section 6.07                                                [Reserved].

 

Section 6.08                                                Compliance with
Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.09                                                Books and Records.

 

Maintain proper books of record and account, in which entries are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied and which reflect all material financial transactions and matters
involving the business of the Loan Parties or a Restricted Subsidiary, as the
case may be (it being understood and agreed that certain Foreign Subsidiaries
maintain individual books and records in conformity with generally accepted
accounting principles in their respective countries of organization and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

 

Section 6.10                                                Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
senior officers, and independent public accountants, all at reasonable

 

84

--------------------------------------------------------------------------------


 

times during normal business hours, upon reasonable advance notice to the
Borrower; provided, however, (a) unless an Event of Default exists, only the
Administrative Agent on behalf of the Lenders may exercise the rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than one time during any calendar year (at the expense of the Borrower in
accordance with Section 10.04), (b) if an Event of Default exists and an
individual Lender elects to exercise rights under this Section 6.10, (x) such
Lender shall coordinate with the Administrative Agent and any other Lender
electing to exercise such rights and shall share the results of such inspection
with the Administrative Agent on behalf of the Lenders and (y) the number of
visits and expense associated with such individual Lender inspections must be
reasonable, (c) no Loan Party will be required to disclose, permit the
inspection, examination or making copies of or abstracts from, or discussion of,
any document, information or other matter that (i) constitutes trade secrets or
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any Contractual Obligations or (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product, and (d) the Borrower shall have the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

 

Section 6.11                                                Additional
Guarantors.

 

The Borrower shall have the right, in consultation with the Administrative
Agent, to add any Subsidiary as a Guarantor, upon five days’ written notice to
the Administrative Agent, pursuant to a joinder agreement reasonably acceptable
to the Administrative Agent or comparable documentation; provided that the
Administrative Agent shall have received all documentation and other information
with respect to such Subsidiary required pursuant to Section 10.20; provided,
further, that the Borrower shall not have the right to add any Foreign
Subsidiary as a Guarantor without the consent of the Administrative Agent, which
consent may be reasonably withheld if the granting of such guarantee would
result in material adverse tax consequences to the Lenders; provided, further,
that such Guarantor may be released from its obligations hereunder in accordance
with Sections 9.09 and 11.09.

 

Section 6.12                                                Use of Proceeds.

 

Use the proceeds of the Credit Extensions not in contravention of any Law or of
any Loan Document.

 

Section 6.13                                                Designation of
Subsidiaries.

 

The Borrower may designate any Subsidiary of the Borrower (including any
existing Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Borrower or any Subsidiary of the Borrower (other than solely
any Subsidiary of the Subsidiary to be so designated); provided that:

 

(a)                                 any Unrestricted Subsidiary must be an
entity of which the Equity Interests entitled to cast at least a majority of the
votes that may be cast by all Equity Interests having ordinary voting power for
the election of directors or Persons performing a similar function are owned,
directly or indirectly, by the Borrower; and

 

85

--------------------------------------------------------------------------------


 

(b)                                 each of:

 

(i)                                     the Subsidiary to be so designated; and

 

(ii)                                  its Subsidiaries

 

has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary.

 

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the board of directors of the Borrower or any committee
thereof giving effect to such designation and an officer’s certificate
certifying that such designation complied with the foregoing provisions.

 

ARTICLE VII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:

 

Section 7.01                                                Liens.

 

The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
that secures any obligation or any related guarantee, on any asset or property
of the Borrower or any of its Restricted Subsidiaries, or any income or profits
therefrom, or assign or convey any right to receive income therefrom, other than
the following (“Permitted Liens”):

 

(1)                                 pledges, deposits or security by such Person
under workmen’s compensation laws, unemployment insurance, employers’ health
tax, and other social security laws or similar legislation, or other insurance
related obligations (including, but not limited to, in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance, or good faith deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety, stay, customs or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, performance and return of money bonds and other similar
obligations (including letters of credit issued in lieu of any such bonds or to
support the issuance thereof and including those to secure health, safety and
environmental obligations), in each case incurred in the ordinary course of
business;

 

86

--------------------------------------------------------------------------------


 

(2)                                 Liens imposed by law or regulation, such as
carriers’, warehousemen’s and mechanics’ Liens, in each case for sums not yet
overdue for a period of more than 30 days or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

 

(3)                                 Liens for taxes, assessments or other
governmental charges not yet overdue for a period of more than 30 days or
payable or subject to penalties for nonpayment or which are being contested in
good faith by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of such Person in accordance
with GAAP;

 

(4)                                 Liens in favor of issuers of performance,
surety bonds or bid, indemnity, warranty, release, appeal or similar bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

 

(5)                                 minor survey exceptions, minor encumbrances,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions (including, without limitation, minor
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental, to the conduct of the business of such
Person or to the ownership of its properties which were not incurred in
connection with Indebtedness and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

 

(6)                                 Liens securing Indebtedness permitted to be
incurred pursuant to clause (4) of Section 7.02(b);

 

(7)                                 Liens existing on the 2018 Refinancing
Amendment Effective Date listed on Schedule 7.01(b);

 

(8)                                 Liens on property or shares of stock of a
Person at the time such Person becomes a Subsidiary; provided, however, such
Liens are not created or incurred in connection with, or in contemplation of,
such other Person becoming such a Subsidiary; provided, further, however, that
such Liens may not extend to any other property owned by the Borrower or any of
its Restricted Subsidiaries;

 

(9)                                 Liens on property at the time the Borrower
or a Restricted Subsidiary acquired the property, including any acquisition by
means of a merger or consolidation with or into the Borrower or any of its
Restricted Subsidiaries; provided, however, that such Liens are not created or
incurred in connection with, or in contemplation of, such acquisition, merger or
consolidation; provided, further, however, that the Liens may not extend to any
other property owned by the Borrower or any of its Restricted Subsidiaries;

 

87

--------------------------------------------------------------------------------


 

(10)                          Liens securing Indebtedness or other obligations
of a Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary permitted to be incurred under Section 7.02;

 

(11)                          Liens securing Hedging Obligations so long as, in
the case of Hedging Obligations related to interest, the related Indebtedness
is, and is permitted to be under this Agreement, secured by a Lien on the same
property securing such Hedging Obligations;

 

(12)                          Liens on specific items of inventory of other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances or trade letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

 

(13)                          leases, subleases, licenses or sublicenses
(including of intellectual property) granted to others in the ordinary course of
business which do not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries and do not secure
any Indebtedness;

 

(14)                          Liens arising from Uniform Commercial Code (or
equivalent statute) financing statement filings regarding operating leases
entered into by the Borrower and its Restricted Subsidiaries in the ordinary
course of business;

 

(15)                          Liens in favor of the Borrower or any Guarantor;

 

(16)                          Liens on equipment of the Borrower or any of its
Restricted Subsidiaries granted in the ordinary course of business;

 

(17)                          Liens on accounts receivable and related assets
incurred in connection with a Receivables Facility;

 

(18)                          Liens to secure any refinancing, refunding,
extension, renewal or replacement (or successive refinancing, refunding,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in the foregoing clauses (6), (7),
(8), (9) and (18); provided, however, that (a) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), and (b) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (i) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (7), (8), (9) and (18) at the time the
original Lien became a Permitted Lien under this Agreement, and (ii) an amount
necessary to pay any fees and expenses, including premiums, and accrued and
unpaid interest related to such refinancing, refunding, extension, renewal or
replacement;

 

(19)                          deposits made in the ordinary course of business
to secure liability to insurance carriers;

 

(20)                          [reserved];

 

88

--------------------------------------------------------------------------------


 

(21)                          Liens securing judgments for the payment of money
not constituting an Event of Default under Section 8.01(h) so long as such Liens
are adequately bonded and any appropriate legal proceedings that may have been
duly initiated for the review of such judgment have not been finally terminated
or the period within which such proceedings may be initiated has not expired;

 

(22)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business;

 

(23)                          Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code or any comparable or successor
provision on items in the course of collection, (ii) attaching to commodity
trading accounts or other commodity brokerage accounts incurred in the ordinary
course of business, and (iii) in favor of banking or other financial
institutions arising as a matter of law encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

 

(24)                          Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 7.02; provided that
such Liens do not extend to any assets other than those that are the subject of
such repurchase agreement;

 

(25)                          Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes;

 

(26)                          Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

 

(27)                          Liens pursuant to any Loan Document;

 

(28)                          Liens not otherwise permitted hereunder securing
Indebtedness or other obligations in an aggregate principal amount, which, when
aggregated (without duplication) with (x) the aggregate principal amount of
secured Indebtedness and other obligations then outstanding and secured pursuant
this clause (28) and (y) all Indebtedness, Disqualified Stock and Preferred
Stock then outstanding and incurred pursuant to Section 7.02(b)(11), does not
exceed 7.5% of Total Assets at the time of incurrence;

 

(29)                          Liens on the Equity Interests of Unrestricted
Subsidiaries that secure Indebtedness of such Unrestricted Subsidiaries;

 

89

--------------------------------------------------------------------------------


 

(30)                          any encumbrance or restriction (including put and
call arrangements) with respect to capital stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

(31)                          Liens on property or assets used to defease or to
irrevocably satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited by this Agreement; and

 

(32)                          Liens on Equity Interests constituting Margin
Stock or Amber Holding Equity Interests.

 

For purposes of this Section 7.01, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness.

 

Section 7.02                                                Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock.

 

(a)                                 The Borrower will not permit any of its
non-Loan Party Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently, or otherwise (collectively, “incur” and collectively, an
“incurrence”) with respect to any Indebtedness (including Acquired Indebtedness)
and the Borrower will not permit any non-Loan Party Subsidiary to issue any
shares of Disqualified Stock or Preferred Stock.

 

(b)                                 The provisions of Section 7.02(a) hereof
shall not apply to:

 

(1)                                 [reserved];

 

(2)                                 [reserved];

 

(3)                                 Indebtedness in existence on the 2018
Refinancing Amendment Effective Date listed on Schedule
7.02(b) and any refinancings, renewals or extensions thereof;

 

(4)                                 Indebtedness (including Capitalized Lease
Obligations), Disqualified Stock and Preferred Stock incurred to finance the
purchase, lease, construction or improvement of property (real or personal) or
equipment that is used or useful in a Similar Business, whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets,
in an aggregate principal amount or liquidation preference which, when
aggregated with the principal amount of all other Indebtedness, Disqualified
Stock and Preferred Stock then outstanding and together with any other
Indebtedness incurred under this clause (4) not to exceed the greater of
(x) $125,000,000 and (y) 1.0% of the Total Assets at the time of incurrence;

 

(5)                                 Indebtedness constituting reimbursement
obligations with respect to letters of credit, bankers’ acceptances, bank
guarantees, warehouse receipts or similar facilities issued or entered into in
the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, performance or surety bonds, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement type
obligations regarding workers’

 

90

--------------------------------------------------------------------------------


 

compensation claims, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance;

 

(6)                                 Indebtedness arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the fair market value (as determined in good faith by the Borrower) of
such non-cash proceeds being measured at the time received and without giving
effect to any subsequent changes in value) actually received by the Borrower and
its Restricted Subsidiaries in connection with such disposition;

 

(7)                                 Indebtedness of a Restricted Subsidiary to
the Borrower or another Restricted Subsidiary; provided that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to the Borrower or another
Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (7);

 

(8)                                 shares of Preferred Stock of a Restricted
Subsidiary issued to the Borrower or another Restricted Subsidiary, provided
that any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such shares of Preferred
Stock (except to the Borrower or another of its Restricted Subsidiaries) shall
be deemed in each case to be an issuance of such shares of Preferred Stock not
permitted by this clause (8);

 

(9)                                 Hedging Obligations (excluding Hedging
Obligations entered into for speculative purposes) for the purpose of limiting
interest rate risk with respect to any Indebtedness permitted to be incurred
pursuant to this Section 7.02, exchange rate risk or commodity pricing risk;

 

(10)                          obligations in respect of performance, bid, appeal
and surety bonds and completion guarantees and similar obligations provided by
the Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(11)                          Indebtedness, Disqualified Stock or Preferred
Stock not otherwise permitted hereunder; provided, that the amount of
Indebtedness, Disqualified Stock and Preferred Stock that may be incurred or
issued, as applicable, pursuant to this clause (11), when aggregated (without
duplication) with (x) the principal amount and liquidation preference of all
other Indebtedness, Disqualified Stock and Preferred Stock then

 

91

--------------------------------------------------------------------------------


 

outstanding and incurred pursuant to this clause (11) and (y) the aggregate
principal amount of secured Indebtedness and other obligations then outstanding
and secured pursuant Section 7.01(28), does not exceed 7.5% of Total Assets at
the time of incurrence;

 

(12)                          [reserved];

 

(13)                          [reserved];

 

(14)                          Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, provided that
such Indebtedness is extinguished within five Business Days of notice of its
incurrence;

 

(15)                          any guarantee of Indebtedness or other obligations
of any Restricted Subsidiary so long as the incurrence of such Indebtedness
incurred by such Restricted Subsidiary is permitted under the terms of this
Agreement;

 

(16)                          [reserved];

 

(17)                          Indebtedness consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements in each case, incurred in the ordinary course of business;

 

(18)                          Indebtedness undertaken in connection with cash
management and related activities in the ordinary course of business; and

 

(19)                          Indebtedness consisting of Indebtedness issued to
current or former officers, directors and employees thereof, their respective
estates, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of the Borrower and any refinancings, renewals or
extensions thereof.

 

(c)                                  For purposes of determining compliance with
this Section 7.02:

 

(1)                                 in the event that an item of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) meets the
criteria of more than one of the categories of permitted Indebtedness,
Disqualified Stock or Preferred Stock described in clauses (1) through (19) of
Section 7.02(b) above, the Borrower, in its sole discretion, will classify or
reclassify such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness, Disqualified Stock or Preferred Stock in one of the above
clauses; and

 

(2)                                 at the time of incurrence, the Borrower will
be entitled to divide and classify an item of Indebtedness in more than one of
the types of Indebtedness described in Section 7.02(b) hereof.

 

Accrual of interest, the accretion of accreted value and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as

 

92

--------------------------------------------------------------------------------


 

applicable, will not be deemed to be an incurrence of Indebtedness, Disqualified
Stock or Preferred Stock for purposes of this Section 7.02.  Any refinancing
Indebtedness and any Indebtedness incurred to refinance Indebtedness incurred
pursuant to clauses (4), (11) and (19) above shall be permitted to include
additional Indebtedness, Disqualified Stock or Preferred Stock incurred to pay
premiums (including tender premiums), defeasance costs, accrued and unpaid
interest, fees and expenses in connection with such refinancing.

 

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

 

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

For the purposes of this Agreement, Indebtedness that is unsecured is not deemed
to be subordinated or junior to secured Indebtedness merely because it is
unsecured.

 

Section 7.03                                                Fundamental Changes.

 

The Borrower shall not merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all assets of the Borrower and its Restricted
Subsidiaries taken as a whole (whether now owned or hereafter acquired) to or in
favor of any Person (including, in each case, pursuant to a Delaware LLC
Division) (other than as part of the Transaction), except that:

 

(a)                                 any Restricted Subsidiary may merge or
consolidate with or into (i) the Borrower (including a merger the purpose of
which is to reorganize the Borrower into a new jurisdiction; provided that the
Borrower shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof) if
the Borrower shall be the continuing or surviving Person or (ii) any other
Restricted Subsidiary;

 

(b)                                 any Restricted Subsidiary may merge or
consolidate with any other person if the surviving Person is a Restricted
Subsidiary;

 

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Borrower or to another Restricted Subsidiary;

 

93

--------------------------------------------------------------------------------


 

(d)                                 the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to a
Restricted Subsidiary; provided that the transferee must be the Borrower or a
Successor Company; and

 

(e)                                  so long as no Default exists or would
result therefrom, the Borrower may merge or consolidate with any other Person;
provided that (i) the Borrower shall be the continuing or surviving corporation
or (ii) if the Person formed by or surviving any such merger or consolidation
(any such Person, the “Successor Company”) is not the Borrower, (A) the
Successor Company shall be an entity organized or existing under the laws of the
United States, any state thereof, the District of Columbia or any territory
thereof, (B) the Successor Company shall expressly assume all the obligations of
the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have confirmed that
its Guarantee shall apply to the Successor Company’s obligations under the Loan
Documents, (D) [reserved], (E) [reserved], and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement comply with this Agreement; provided, further, that if the
foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, the Borrower under this Agreement.

 

Section 7.04                                                Financial Covenant.

 

The Borrower shall not permit the Consolidated Total Net Debt Ratio as of the
last day of any Test Period ending on or prior to the last day of the first full
fiscal quarter after the 2018 Refinancing Amendment Effective Date to be greater
than 3.75 to 1.00; provided that, at the Borrower’s election and subject to the
proviso below, after the consummation of an acquisition or a series of related
acquisitions of any Person, property, business or assets the consideration for
which is at least $1,000,000,000 (a “Qualifying Acquisition”), the Consolidated
Total Net Debt Ratio shall be increased to 4.25:1.00 for the four fiscal
quarters ended on or immediately after the consummation of such Qualifying
Acquisition (an “Adjusted Leverage Ratio Period”); provided, however, that
following any Adjusted Leverage Ratio Period, the Consolidated Total Net Debt
Ratio shall be 3.75:1.00 for at least two fiscal quarters before the
Consolidated Total Net Debt Ratio may be increased to 4.25:1.00 as a result of a
Qualifying Acquisition.

 

ARTICLE VIII.
Events of Default and Remedies

 

Section 8.01                                                Events of Default.

 

Any of the following shall constitute an event of default (an “Event of
Default”):

 

(a)                                 Non-Payment.  Any Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or (iii) within ten (10) Business Days

 

94

--------------------------------------------------------------------------------


 

after the same becomes due, any other amount payable hereunder or with respect
to any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
notice thereof by the Administrative Agent to the Borrower; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

(e)                                  Cross-Default.  Any Loan Party or any
Restricted Subsidiary (A) fails to make any payment beyond the applicable grace
period with respect thereto, if any (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount of not
less than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Swap Contracts,
termination events or equivalent events pursuant to the terms of such Swap
Contracts), the effect of which default or other event is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided further that notwithstanding any provision of this clause
(e) to the contrary, to the extent that the terms of any such agreement or
instrument governing the sale, pledge or disposal of Margin Stock or the Equity
Interests in Amber Holding or utilization of the proceeds of such Indebtedness
in connection therewith would result in such acceleration and in a Default or an
Event of Default under this Agreement, and would cause this Agreement or any
Loan to be subject to the margin requirements or any other restriction under
Regulation U issued by the FRB, then such acceleration shall not constitute a
Default or Event of Default under this clause (e); or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Restricted Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents

 

95

--------------------------------------------------------------------------------


 

to the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, examiner, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, examiner,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Restricted Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts in excess of the
Threshold Amount as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Borrower and the Restricted Subsidiaries, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of such judgment or order and has not disputed coverage) and
such judgment or order shall not have been satisfied, vacated, discharged or
stayed or bonded pending an appeal for a period of sixty (60) consecutive days;
or

 

(i)                                     Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.03)
or as a result of acts or omissions by the Administrative Agent or any Lender or
the satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document (other than
as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; or

 

(j)                                    Change of Control.  There occurs any
Change of Control; or

 

(k)                                 [Reserved]; or

 

(l)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Loan Party, a Restricted
Subsidiary or any ERISA affiliate under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) a Loan Party, any Restricted Subsidiary or any ERISA

 

96

--------------------------------------------------------------------------------


 

Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect, or
(iii) with respect to any Foreign Plan, a termination, withdrawal or
noncompliance with applicable Law or plan terms, except as could not reasonably
be expected to have a Material Adverse Effect.

 

Section 8.02                                                Remedies Upon Event
of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

 

(i)    declare the commitment of each applicable Lender to make applicable Loans
and, if applicable, any obligation of the L/C Issuers to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(ii)    declare the unpaid principal amount of all applicable outstanding Loans,
all interest accrued and unpaid thereon, and all other applicable amounts owing
or payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;

 

(iii)    require, if applicable, that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

 

(iv)    exercise on behalf of itself and the applicable Lenders all rights and
remedies available to it and the applicable Lenders under the Loan Documents or
applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

Section 8.03                                                Exclusion of
Immaterial Subsidiaries.

 

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f), (g) or (h) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary affected by any event or circumstances referred to in
any such clause that did not, as of the last day of the most recent completed
fiscal quarter of the Borrower, have assets with a value in excess of 5% of the
consolidated total assets of the Borrower and the Restricted Subsidiaries and
did not, as of the four quarter period ending on the last day of such fiscal
quarter, have revenues exceeding 5% of the total revenues of the Borrower and
the Restricted Subsidiaries (it being agreed that all Restricted Subsidiaries
affected by any event or circumstance referred to in any such clause shall

 

97

--------------------------------------------------------------------------------


 

be considered together, as a single consolidated Restricted Subsidiary, for
purposes of determining whether the condition specified above is satisfied).

 

Section 8.04                                                Application of
Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Hedge
Agreements, ratably among the Lender Parties in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Hedge Agreements, ratably among the Lender Parties in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Lender Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Lender Parties on such date; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall

 

98

--------------------------------------------------------------------------------


 

be applied to the other Obligations, if any, in the order set forth above and,
if no Obligations remain outstanding, to the Borrower.

 

ARTICLE IX.
Administrative Agent and Other Agents

 

Section 9.01                                                Appointment and
Authority.

 

Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

Section 9.02                                                Delegation of
Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 9.03                                                Exculpatory
Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose,

 

99

--------------------------------------------------------------------------------


 

any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

(d)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 10.01 and 8.02),
in each case in the absence of its own bad faith, gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

(e)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by any Loan Document, (v) the value or the sufficiency
of any collateral, or (vi) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

Section 9.04                                                Reliance by
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

100

--------------------------------------------------------------------------------


 

Section 9.05                                                Non-Reliance on
Administrative Agent and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.06                                                Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

Section 9.07                                                Resignation of
Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the

 

101

--------------------------------------------------------------------------------


 

retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring Administrative Agent was acting
as Administrative Agent and (ii) after such resignation or removal for as long
as any of them continues to act in any agency capacity hereunder or under the
other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender.  Upon the appointment by the Borrower of a successor L/C Issuer or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

Section 9.08                                                Administrative Agent
May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and

 

102

--------------------------------------------------------------------------------


 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, examiner,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due to the Administrative Agent under
Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

Section 9.09                                                Guaranty Matters.

 

Each of the Lenders (including in its capacity as a potential Hedge Bank) and
each L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,

 

(a)                                 [reserved]; and

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.09.  In each
case as specified in this Section 9.09, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to release, or evidence the
release of, such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.09.

 

Section 9.10                                                No Other Duties,
Etc.

 

Anything herein to the contrary notwithstanding, none of the “co-syndication
agents,” “co-documentation agents “joint bookrunners” or “arrangers” listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

 

Section 9.11                                                Treasury Services
Agreements and Hedge Agreements.

 

No Hedge Bank that obtains the benefits of Section 8.04 or the Guaranty by
virtue of the provisions hereof or of the Guaranty shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Guaranty
(including the release or impairment of any Guaranty) other than in its

 

103

--------------------------------------------------------------------------------


 

capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Treasury Services Agreements and Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank, as the case may be.

 

Section 9.12                                                Withholding Tax.

 

To the extent required by any applicable Laws (as determined in good faith by
the Administrative Agent), the Administrative Agent may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 3.01, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective). 
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.12.  The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.  For the
avoidance of doubt, the term “Lender” shall, for purposes of this Section 9.12,
include any Swing Line Lender and any L/C Issuer.

 

ARTICLE X.
Miscellaneous

 

Section 10.01                                         Amendments, Etc.

 

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and such Loan Party, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, no such amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender without the written consent of each Lender holding such Commitment (it
being understood that a waiver of

 

104

--------------------------------------------------------------------------------


 

any condition precedent or of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

 

(b)                                 postpone any date scheduled for, or reduce
or forgive the amount of, any payment of principal or interest under
Section 2.07 or 2.08 without the written consent of each Lender holding the
applicable Obligation;

 

(c)                                  reduce or forgive the principal of, or the
rate of interest specified herein on, any Loan, or L/C Borrowing, or (subject to
clause (iii) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document (or change the timing
of payments of such fees or other amounts) without the written consent of each
Lender holding such Loan, L/C Borrowing or to whom such fee or other amount is
owed; provided that, only the consent of the Required Lenders shall be necessary
to amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

 

(d)                                 subject to the third paragraph of this
Section 10.01, change any provision of this Section 10.01, the definition of
“Required Lenders” or “Pro Rata Share” or Section 2.06(b), 2.12(a), 2.13 or 8.04
without the written consent of each Lender;

 

(e)                                  [reserved];

 

(f)                                   [reserved];; or

 

(g)                                  without the written consent of the Required
Class Lenders, adversely affect the rights of a Class in respect of payments in
a manner different to the effect of such amendment, waiver or consent on any
other Class,

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of,
or any fees or other amounts payable to, the Administrative Agent under this
Agreement or any other Loan Document; and (iv) Section 10.06(g) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and

 

provided further that the Borrower and the Administrative Agent shall be
permitted to enter into an amendment, supplement, modification, consent or
waiver to cure any ambiguity, omission, defect or inconsistency in any Loan
Document without the prior written consent of the Required Lenders.

 

105

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders).

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Credit Loans and the accrued interest and fees in respect
thereof; provided that no Lender shall be obligated to provide any new credit
facility, unless it so agrees and (b) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders. 
Notwithstanding the foregoing, this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the applicable Swing Line Lender(s) and the Borrower
so long as the Obligations of the Revolving Credit Lenders and, if applicable,
the other Swing Line Lender are not affected thereby. In addition,
notwithstanding anything else to the contrary contained in this Section 10.01,
the Borrower shall be permitted to, and, at the option of, and following a
request by, the Borrower, the Administrative Agent is hereby authorized and
directed to, amend any provision of any Loan Document, or enter into any new
agreement, document or instrument, to (i) create or to protect any guarantee or
any security interest for the benefit of the Lenders or (ii) to the extent the
terms of any proposed Revolving Commitment Increase, Extended Revolving Credit
Commitment or new Revolving Credit Facility (each, a “New Facility”) are more
favorable to the lenders under any such New Facility than comparable terms then
existing in the Loan Documents, incorporate such more favorable terms into the
Loan Documents for the benefit of all existing Lenders, and in each case of
clauses (i) and (ii) above, such amendments, agreements, documents or
instruments shall become effective without any further action or consent of any
Lender or any other party to any Loan Document.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

Section 10.02       Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by

 

106

--------------------------------------------------------------------------------


 

telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)           if to the Borrower, the Administrative Agent, any L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)          if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR

 

107

--------------------------------------------------------------------------------


 

ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(e)           Reliance by the Agents, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices
and Swing Line Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of bad faith, gross negligence or willful misconduct by
such Person.  All telephonic notices to and other telephonic communications with
the Administrative Agent may

 

108

--------------------------------------------------------------------------------


 

be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

Section 10.03       No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

Section 10.04       Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented out-of-pocket fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuers in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
(including the

 

109

--------------------------------------------------------------------------------


 

reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all allocated fees and time charges for attorneys who may be employees of
the Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement,
including Section 6.10 hereof, and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) [reserved], or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against such Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 10.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), any L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or

 

110

--------------------------------------------------------------------------------


 

indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or such L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(e).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

Section 10.05       Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.

 

111

--------------------------------------------------------------------------------


 

Section 10.06       Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (other
than as permitted pursuant to Section 7.03) neither the Borrower nor any other
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b) (such an assignee, an “Eligible Assignee”),
(ii) by way of participation in accordance with the provisions of
Section 10.06(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(f), or (iv) to an SPC in accordance
with the provisions of Section 10.06(g) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee

 

112

--------------------------------------------------------------------------------


 

Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Credit Commitment if such assignment is to a Person that is not
a Lender with a Commitment in respect of the applicable Facility, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;

 

(C)          the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility; and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

113

--------------------------------------------------------------------------------


 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of and be subject to the obligations under
Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.06(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for

 

114

--------------------------------------------------------------------------------


 

inspection by the Borrower and any Lender (with respect to its own interests
only), at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections and Section 10.13)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, absent manifest error, and the
Borrower and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary; provided that no Lender
shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of the Participant or any information relating
to a Participant’s interest in any Loans or other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that any loans are in registered form for U.S. federal income tax
purposes.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure

 

115

--------------------------------------------------------------------------------


 

obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(c)(ii). 
Each party hereto hereby agrees that (i) each SPC shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections and Section 10.13) to the same extent as if it were
a Granting Lender and had acquired its interest by assignment pursuant to
Section 10.06(b) (provided that an SPC shall not be entitled to receive any
greater payment under Section 3.01 or 3.04 than the applicable Granting Lender
would have been entitled to receive with respect to the SPC granted to such SPC,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the SPC became an SPC, (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

 

(h)           Resignation as L/C Issuers or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or Swing Line Lender assigns all of its Revolving Credit Commitment
and Revolving Credit Loans pursuant to Section 10.06(b), such L/C Issuer or
Swing Line Lender, as applicable, may, upon 30 Business Days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer or Swing Line Lender,
respectively.  In the event of any such resignation as an L/C Issuer or Swing
Line

 

116

--------------------------------------------------------------------------------


 

Lender, the Borrower shall be entitled to appoint from among the Lenders willing
to accept such appointment a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of the relevant L/C Issuer or Swing
Line Lender, as the case may be.  If an L/C Issuer resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of such resigning L/C
Issuer with respect to such Letters of Credit.

 

(i)            [Reserved].

 

Section 10.07       Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14 or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to

 

117

--------------------------------------------------------------------------------


 

the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.  In
addition, the Administrative Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement and the other Loan Documents.

 

Section 10.08       Setoff.

 

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates is authorized at any time and from time to time, without prior
notice to the Borrower, any such notice being waived by the Borrower (on its own
behalf and on behalf of each Loan Party and each of its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates to or for the credit or the account of the respective Loan Parties
and their Subsidiaries against any and all Obligations owing to such Lender and
its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender; provided, that the failure
to give such notice shall not affect the validity of such setoff and
application.  The rights of the Administrative Agent and each Lender under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have.

 

118

--------------------------------------------------------------------------------


 

Section 10.09       Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

Section 10.10       Counterparts; Effectiveness.

 

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by telecopier
of an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document.  The Agents may also require
that any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.

 

Section 10.11       Integration.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. 
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

Section 10.12       Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as

 

119

--------------------------------------------------------------------------------


 

long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

 

Section 10.13       Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, if any Lender is a Non-Extending Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Administrative Agent shall have received the assignment fee
specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances and, other than in
the case of a Defaulting Lender, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents, any premium thereon (assuming
for this purpose that the Loans of such Lender were being prepaid) from the
assignee and any amounts payable by the Borrower pursuant to Section 3.01, 3.04
or 3.05 from the Borrower (it being understood that the Assignment and
Assumption relating to such assignment shall provide that any interest and fees
that accrued prior to the effective date of the assignment shall be for the
account of the replaced Lender and such amounts that accrue on and after the
effective date of the assignment shall be for the account of the replacement
Lender);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

120

--------------------------------------------------------------------------------


 

Section 10.14                                         Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Borrower and the Administrative Agent, the L/C Issuers or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

Section 10.15                                         GOVERNING LAW.

 

THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(a)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH LOAN PARTY, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR
NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.16                                         WAIVER OF RIGHT TO TRIAL
BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL

 

121

--------------------------------------------------------------------------------


 

BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.17                                         Binding Effect.

 

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuers that each such Lender, Swing Line
Lender and L/C Issuers has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.06
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.03.

 

Section 10.18                                         No Advisory or Fiduciary
Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and the other Loan Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that: 
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arrangers, are arm’s-length commercial
transactions between the Borrower, the other Loan Parties their respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower and each of the other Loan
Parties are capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders and the
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, the other Loan
Parties or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Lenders nor the Arrangers have any
obligation to the Borrower, the other Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Arrangers have any obligation to disclose any of such

 

122

--------------------------------------------------------------------------------


 

interests to the Borrower, the other Loan Parties or any of their respective
Affiliates.  To the fullest extent permitted by law, the Borrower and each of
the other Loan Parties hereby waive and release any claims that it may have
against the Administrative Agent, the Lenders and the Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 10.19                                         Lender Action.

 

Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents or the Hedge
Agreements (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Guaranty or any property of any such Loan Party, without the
prior written consent of the Administrative Agent.  The provision of this
Section 10.19 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

Section 10.20                                         USA Patriot Act.

 

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name, address and tax
identification number of each Loan Party and other information regarding each
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA Patriot Act
and the Beneficial Ownership Regulation.  This notice is given in accordance
with the requirements of the USA Patriot Act and the Beneficial Ownership
Regulation and is effective as to the Lenders and the Administrative Agent.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act and the Beneficial Ownership
Regulation.

 

Section 10.21                                         Electronic Execution of
Assignments and Certain Other Documents.

 

The words “execution,” “signed,” “signature,” and words of like import in any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform

 

123

--------------------------------------------------------------------------------


 

Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

 

Section 10.22                                         Acknowledgement and
Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document, each party hereto
acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers to any such liabilities arising hereunder which may be payable
to it by any Lender that is an EEA Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers.

 

Section 10.23                                         Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified

 

124

--------------------------------------------------------------------------------


 

professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

ARTICLE XI.
Guarantee

 

Section 11.01                                         The Guarantee.

 

Each Guarantor, if any, hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Lender Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of

 

125

--------------------------------------------------------------------------------


 

(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes held by each
Lender of, the Borrower (other than such Guarantor), and all other Obligations
from time to time owing to the Lender Parties by any Loan Party under any Loan
Document or any Hedge Agreement or any Treasury Services Agreement, in each case
strictly in accordance with the terms thereof, excluding, with respect to any
Guarantor at any time, Excluded Swap Obligations with respect to such Guarantor
at such time (such obligations being herein collectively called the “Guaranteed
Obligations”).  The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. 
Notwithstanding anything to the contrary, this Section 11.01 shall not require
or result in the application of any amount received from any Loan Party to any
Excluded Swap Obligation of such Loan Party.

 

Section 11.02                                         Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full).  Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

 

(i)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

 

126

--------------------------------------------------------------------------------


 

(iv)    [reserved]; or

 

(v)    the release of any other Guarantor pursuant to Section 11.09.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Lender Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Lender Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Lender Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee.  This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Lender Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Lender Parties or
any other person at any time of any right or remedy against Borrower or against
any other person which may be or become liable in respect of all or any part of
the Guaranteed Obligations or against any collateral security or guarantee
therefor or right of offset with respect thereto.  This Guarantee shall remain
in full force and effect and be binding in accordance with and to the extent of
its terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

 

Section 11.03                                         Reinstatement.

 

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

Section 11.04                                         Subrogation;
Subordination.

 

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

 

127

--------------------------------------------------------------------------------


 

Section 11.05                                         Remedies.

 

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

Section 11.06                                         Instrument for the Payment
of Money.

 

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

 

Section 11.07                                         Continuing Guarantee.

 

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 11.08                                         General Limitation on
Guarantee Obligations.

 

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

Section 11.09                                         Release of Guarantors.

 

If (a) in compliance with the terms and provisions of the Loan Documents, all or
substantially all of the Equity Interests or property of any Guarantor are sold
or otherwise transferred (a “Transferred Guarantor”) to a person or persons,
none of which is a Loan Party, such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.04 hereof and
Article XI) and (b) upon receipt by the Administrative Agent from the Borrower
of a written notice stating that a Guarantor shall be released, such Guarantor
shall be automatically

 

128

--------------------------------------------------------------------------------


 

released from its obligations under this Agreement (including under
Section 10.04 hereof and Article XI) and, in each case, so long as the Borrower
shall have provided the Administrative Agent such certifications or documents as
the Administrative Agent may reasonably request, the Administrative Agent shall
take such actions as are necessary to effect each release described in this
Section 11.09.

 

Section 11.10                                         Right of Contribution.

 

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment. 
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.04.  The provisions of this Section 11.10 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent, the L/C Issuer, the Swing Line Lenders and the Lenders,
and each Guarantor shall remain liable to the Administrative Agent, the L/C
Issuer, the Swing Line Lenders and the Lenders for the full amount guaranteed by
such Guarantor hereunder.

 

Section 11.11                                         [Reserved].

 

Section 11.12                                         Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 11.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.12, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the termination of the Aggregate
Commitments and payment in full of all Obligations (other than (x) obligations
under Hedge Agreements and Treasury Services Agreements not yet due and payable
and (y) contingent indemnification obligations not yet accrued and payable) and
the expiration or termination or cash collateralization of all Letters of
Credit.  Each Qualified ECP Guarantor intends that this Section 11.12
constitute, and this Section 11.12 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

129

--------------------------------------------------------------------------------

 